 

Exhibit 10.23

 

 Execution Version

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

 

 

 

PARITY LIEN SECURITY AGREEMENT

 

by and among

 

NATHAN’S FAMOUS, INC.

 

and

 

THE OTHER ASSIGNORS IDENTIFIED HEREIN

 

and

 

U.S. BANK NATIONAL ASSOCIATION,

 

as COLLATERAL TRUSTEE

 

 

--------------------------------------------------------------------------------

 

Dated as of March 10, 2015

 

 

 

 

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

 
 

--------------------------------------------------------------------------------

 

 

TABLE OF CONTENTS

 

Page

  

Article I SECURITY INTEREST

     

1.1

Grant of Security Interest

1

   



1.2

Security for Secured Obligations

3

   



Article II GENERAL REPRESENTATIONS, WARRANTIES AND COVENANTS  

3

 



2.1

Necessary Filings

4

   



2.2

No Liens

4

   



2.3

Other Financing Statements

4

   



2.4

Location of Inventory and Equipment

4

   



2.5

Legal Names; Type of Organization (and Whether a Registered Organization);
Jurisdiction of Organization; Location; Organizational Identification Numbers;
Changes Thereto; etc.

4

   



2.6

Trade Names; Etc.

5

   



2.7

Certain Significant Transactions

5

   



2.8

As-Extracted Collateral; Timber-to-be-Cut

5

   



2.9

Collateral in the Possession of a Bailee

5

   



2.10

Consents

5

   



2.11

Recourse

5

   



Article III SPECIAL PROVISIONS CONCERNING ACCOUNTS; CONTRACT RIGHTS;
INSTRUMENTS; CHATTEL PAPER AND CERTAIN OTHER COLLATERAL  

6

 



3.1

Additional Representations and Warranties

6

   



3.2

Maintenance of Records

6

   



3.3

Direction to Account Debtors; Contracting Parties; etc.

6

   



3.4

Possession of Collateral

6

   



3.5

Assignors Remain Liable

7

 

 
 

--------------------------------------------------------------------------------

 

 

3.6

Letter-of-Credit Rights

7

   



3.7

Commercial Tort Claims

7

   



3.8

Chattel Paper.

7

   



3.9

Government Contracts

8

   



3.10

Control Agreements.

8

   



3.11

Blocked Accounts.

8

   



3.12

Further Actions

9

   



Article IV SPECIAL PROVISIONS CONCERNING INTELLECTUAL PROPERTY  

9

 



4.1

Representations and Warranties

9

   



4.2

Maintenance.

11

   



4.3

Abandonment

11

   



4.4

Enforceability

11

   



4.5

Intellectual Property Security Agreements

12

   



4.6

Additional Intellectual Property.

12

   



4.7

Duties of Secured Creditors

13

   



4.8

Confidentiality

13

   



4.9

Additional Intellectual Property Contracts

13

   



4.10

Remedies

13

   



Article V PROVISIONS CONCERNING ALL COLLATERAL  

14

 



5.1

Protection of Collateral Trustee's Security

14

   



5.2

Warehouse Receipts Non-Negotiable

14

   



5.3

Additional Information

14

   



5.4

Further Actions

14

   



5.5

Financing Statements

14

 

 
 - ii -

--------------------------------------------------------------------------------

 

 

5.6

Transfers and Other Liens

15

   



Article VI REMEDIES UPON OCCURRENCE OF AN EVENT OF DEFAULT  

15

 



6.1

Remedies; Obtaining the Collateral Upon Default

15

   



6.2

Remedies; Disposition of the Collateral

16

   



6.3

Waiver of Claims

17

   



6.4

Application of Proceeds

17

   



6.5

Remedies Cumulative

17

   



6.6

Discontinuance of Proceedings

17

   



6.7

Marshaling

18

   



6.8

Collateral Trustee's Right to Perform Contracts, Exercise Rights, etc.

18

   



Article VII INDEMNITY  

18

 



7.1

Indemnity

18

   



7.2

Indemnity Obligations Secured by Collateral; Survival

19

   



Article VIII DEFINITIONS  

19

 



Article IX MISCELLANEOUS  

26

 



9.1

Notices

26

   



9.2

Waiver; Amendment

26

   



9.3

Obligations Absolute

26

   



9.4

Successors and Assigns

26

   



9.5

Headings Descriptive

27

   



9.6

GOVERNING LAW; SUBMISSION TO JURISDICTION; VENUE; WAIVER OF JURY TRIAL.

27

   



9.7

Assignors' Duties

28

   



9.8

Termination; Release.

28

   



9.9

Counterparts

29

   



9.10

Severability

29

 

 
 - iii -

--------------------------------------------------------------------------------

 

 

9.11

Collateral Trustee and the other Secured Creditors.

29

   



9.12

Additional Assignors

30

   



9.13

Relation to Other Security Documents

30

   



9.14

Collateral Trustee

30

   



9.15

Interpretation

30

   



9.16

Merger, Amendments; Etc.

30

   



9.17

Terms Generally

31

   



9.18

Power of Attorney

31

   



9.19

Collateral Trust Agreement.

32

   



9.20

Additional Parity Lien Obligations

33

   



9.21

Incorporation by Reference.

33

 

 
 - iv -

--------------------------------------------------------------------------------

 

  

Schedules and Exhibits

 

Schedule 1

Inventory and Equipment Locations

Schedule 2

Legal Name, Type of Organization, Jurisdiction of Organization, Location and
Organizational Identification Number

Schedule 3

Trade and Fictitious Names

Schedule 4

Description of Certain Significant Transactions Occurring Within One Year Prior
to the Date of the Parity Lien Security Agreement

Schedule 5

Commercial Tort Claims

Schedule 6

List of Uniform Commercial Code Filing Jurisdictions

Schedule 7

Blocked Account Banks

Schedule 8(a)

Scheduled Intellectual Property

Schedule 8(b)

Intellectual Property Contracts

Schedule 8(c)

Alleged Intellectual Property Infringements

Exhibit A

Form of Trademark Security Agreement

Exhibit B

Form of Patent Security Agreement

Exhibit C

Form of Copyright Security Agreement

Exhibit D

Form of Joinder

Exhibit E

Form of Additional Parity Lien Joinder Agreement

Exhibit F

The Collateral Trustee and Secured Creditor Acknowledgments

 

 
 

--------------------------------------------------------------------------------

 

 

PARITY LIEN SECURITY AGREEMENT

 

This PARITY LIEN SECURITY AGREEMENT, dated as of March 10, 2015 (as amended,
restated, amended and restated, supplemented or otherwise modified from time to
time, this "Agreement"), is made by each of the undersigned assignors (each, an
"Assignor" and, together with any other entity that becomes an assignor
hereunder pursuant to Section 9.12 hereof, the "Assignors"), in favor of U.S.
Bank National Association, a national banking association ("U.S. Bank"), as
collateral trustee (in such capacity, together with its successors and assigns,
if any, "Collateral Trustee"), for the benefit of the Secured Creditors (as
defined below). Certain capitalized terms as used herein are defined in Article
VIII hereof. Capitalized terms used but not defined herein shall have the
meaning ascribed to such terms in the Indenture (as defined below).

 

W I T N E S S E T H:

 

WHEREAS, Nathan’s Famous, Inc., a Delaware corporation (the “Issuer”), each of
Issuer's Subsidiaries party thereto as Guarantors (such Subsidiaries, together
with Issuer, are referred to hereinafter each individually as a "Guarantor" and
individually and collectively, jointly and severally, as "Guarantors"), and U.S.
Bank National Association, as trustee (in such capacity, “Trustee”) and as
Collateral Trustee have entered into the Indenture, dated as of the date hereof
(as amended, restated, amended and restated, supplemented or otherwise modified
from time to time, the "Indenture"), pursuant to which the Issuer has issued the
10.000% Senior Secured Notes due 2020 (the “Notes”), all as contemplated
therein;

 

WHEREAS, Collateral Trustee has agreed to act as agent for the benefit of the
Secured Creditors in connection with the transactions contemplated by the
Indenture and this Agreement; and

 

WHEREAS, in order to induce the Trustee and the Collateral Trustee to enter into
the Indenture and the other Note Documents, and to induce the Holders to
purchase the Notes from the Issuer as provided for in the Indenture and the
other Note Documents, Assignors have agreed to grant a continuing security
interest in and to the Collateral in order to secure the prompt and complete
payment, observance and performance of, among other things, the Secured
Obligations;

 

WHEREAS, following the date hereof, if not prohibited by the Indenture, the
Assignors may incur Additional Parity Lien Obligations (including Additional
Notes (as defined in the Indenture)) which are secured equally and ratably with
the Assignors’ obligations in respect of the Notes in accordance with Section
9.20 of this Agreement.

 

NOW, THEREFORE, in consideration of the benefits accruing to each Assignor, the
receipt, sufficiency and adequacy of which are hereby acknowledged, each
Assignor hereby agrees with Collateral Trustee for the benefit of the Secured
Creditors as follows:

 

Article I

SECURITY INTEREST

 

1.1     Grant of Security Interest. Each Assignor hereby unconditionally grants
and pledges to Collateral Trustee, for the benefit of the Secured Creditors, to
secure the Secured Obligations, a continuing security interest (hereinafter
referred to as the "Security Interest") in all of the right, title and interest
of such Assignor in, to and under all of the following personal property (and
all rights therein) of such Assignor, or in which or to which such Assignor has
any rights, in each case, whether now owned or hereafter acquired by such
Assignor and wherever located (the "Collateral"):

 

(a)     all of such Assignor's Accounts;

 

 
 

--------------------------------------------------------------------------------

 

 

(b)     all of such Assignor's Chattel Paper;

 

(c)     all of such Assignor's Commercial Tort Claims, including those from time
to time set forth on Schedule 5 hereto;

 

(d)     all of such Assignor's Contracts, together with all Contract Rights
arising thereunder;

 

(e)     all of such Assignor's Equipment;

 

(f)     all of such Assignor's Books;

 

(g)     all of such Assignor's Negotiable Collateral;

 

(h)     all of such Assignor's General Intangibles;

 

(i)     all of such Assignor's Goods;

 

(j)     all of such Assignor's Inventory;

 

(k)     all of such Assignor's Software;

 

(l)     all of such Assignor's Investment Property;

 

(m)     all of such Assignor's Permits;

 

(n)     all of such Assignor's Deposit Accounts (or demand, deposit, time,
savings or similar accounts);

 

(o)     all of such Assignor's Supporting Obligations;

 

(p)     all of such Assignor's money, Cash Equivalents, or other assets of such
Assignor that now or hereafter come into the possession, custody, or control of
any Agent (or its agent or designee) or any Secured Creditor; and

 

(q)     all of the proceeds (as such term is defined in the Code) and products,
whether tangible or intangible, of any of the foregoing, including proceeds of
insurance or Commercial Tort Claims covering or relating to any or all of the
foregoing, and any and all Accounts, Books, Chattel Paper, Deposit Accounts,
Equipment, Fixtures, General Intangibles, Inventory, Investment Property,
Negotiable Collateral, Supporting Obligations, money, or other tangible or
intangible property resulting from the sale, lease, license, exchange,
collection, or other disposition of any of the foregoing, the proceeds of any
award in condemnation with respect to any of the foregoing, any rebates or
refunds, whether for taxes or otherwise, and all proceeds of any such proceeds,
or any portion thereof or interest therein, and the proceeds thereof, and all
proceeds of any loss of, damage to, or destruction of the above, whether insured
or not insured, and, to the extent not otherwise included, any indemnity,
warranty, or guaranty payable by reason of loss or damage to, or otherwise with
respect to any of the foregoing (the "Proceeds"). Without limiting the
generality of the foregoing, the term "Proceeds" includes whatever is receivable
or received when Investment Property or proceeds are sold, exchanged, collected,
or otherwise disposed of, whether such disposition is voluntary or involuntary,
and includes proceeds of any indemnity or guaranty payable to any Assignor or
any Agent from time to time with respect to any of the Investment Property.

 

 
- 2 -

--------------------------------------------------------------------------------

 

 

Notwithstanding anything contained in this Agreement to the contrary, the term
"Collateral" shall not include: (i) voting Capital Stock of any Foreign
Subsidiary or Foreign Holding Company, solely to the extent that such Capital
Stock represents more than 65% of the outstanding voting Capital Stock of such
Foreign Subsidiary or Foreign Holding Company; or (ii) any rights or interest in
any contract, lease, permit, license, or license agreement covering real or
personal property of any Assignor if under the terms of such contract, lease,
permit, license, or license agreement, or applicable law with respect thereto,
the grant of a security interest or Lien therein is prohibited as a matter of
law or under the terms of such contract, lease, permit, license, or license
agreement and such prohibition or restriction has not been waived or the consent
of the other party to such contract, lease, permit, license, or license
agreement has not been obtained (provided, that, (A) the foregoing exclusions of
this clause (ii) shall in no way be construed (1) to apply to the extent that
any described prohibition or restriction is unenforceable under Section 9-406,
9-407, 9-408, or 9-409 of the Code or other applicable law, or (2) to apply to
the extent that any consent or waiver has been obtained that would permit
Collateral Trustee's security interest or Lien notwithstanding the prohibition
or restriction on the pledge of such contract, lease, permit, license, or
license agreement and (B) the foregoing exclusions of clauses (i) and (ii) shall
in no way be construed to limit, impair, or otherwise affect any of Collateral
Trustee's or any Secured Creditor's continuing security interests in and Liens
upon any rights or interests of any Assignor in or to (1) monies due or to
become due under or in connection with any described contract, lease, permit,
license, license agreement, or Capital Stock (including any Accounts or Capital
Stock), or (2) any proceeds from the sale, license, lease, or other dispositions
of any such contract, lease, permit, license, license agreement, or Capital
Stock); (iii) any United States intent-to-use Trademark application prior to
filing of a statement of use pursuant to 15 U.S.C. Section 1051(d) or an
amendment to allege use pursuant to 15 U.S.C. Section 1051(c), to the extent
that, and solely during the period in which, the grant of a security interest
therein would impair the validity or enforceability of any registration that
issues from such intent-to-use Trademark application under applicable federal
law, provided, and it being agreed, that upon submission to and acceptance by
the United States Patent and Trademark Office of a statement of use or an
amendment to allege use, such intent-to-use Trademark application shall be
considered Collateral; (iv) property (whether real, personal or mixed, tangible
or intangible), and proceeds thereof, owned by any Assignor on the date hereof
or hereafter acquired that is subject to a Lien securing Indebtedness,
Disqualified Stock or Permitted Stock permitted to be incurred or issued
pursuant to clause (4) of the definition of “Permitted Debt” for so long as the
contract or other agreement in which such Lien is granted (or the documentation
providing for such Indebtedness, Disqualified Stock or Preferred Stock) validly
prohibits the creation of any other Lien on such property; (v) 51% of the
Capital Stock of Nathan’s Famous of Lynbrook, Inc.; (vi) (A) any real estate
asset leased by any Assignor and (B) any real estate asset owned by any
Assignor; (vii) all tax, payroll, employee benefit, fiduciary and trust
accounts; or (viii) all motor vehicles the perfection of a security interest in
which is excluded from the Uniform Commercial Code in the relevant jurisdiction.

 

1.2     Security for Secured Obligations. The Security Interest created hereby
secures the payment and performance of the Secured Obligations, whether now
existing or arising hereafter. Without limiting the generality of the foregoing,
this Agreement secures the payment of all amounts which constitute part of the
Secured Obligations and would be owed by Assignors, or any of them, to the
Secured Creditors, or any of them, but for the fact that they are unenforceable
or not allowable (in whole or in part) as a claim in an insolvency or
liquidation proceeding involving any Assignor due to the existence of such
insolvency or liquidation proceeding.

 

Article II

GENERAL REPRESENTATIONS, WARRANTIES AND COVENANTS

 

Each Assignor hereby represents, warrants and covenants to Collateral Trustee,
for the benefit of the Secured Creditors, which representations and warranties
shall be true, correct, and complete in all material respects (except that such
materiality qualifier shall not be applicable to any representations and
warranties that already are qualified or modified by materiality in the text
thereof) as of the Issue Date and such representations and warranties shall
survive the execution and delivery of this Agreement:

 

 
- 3 -

--------------------------------------------------------------------------------

 

 

2.1     Necessary Filings. This Agreement creates a valid security interest in
the Collateral of each Assignor, to the extent a security interest therein can
be created under the Code, securing the payment and performance of the Secured
Obligations. Except to the extent a security interest in the Collateral cannot
be perfected by the filing of a financing statement under the Code, all filings
and other actions necessary or desirable to perfect and protect such security
interest have been duly taken or will have been taken (including, in the case of
any Assignor organized in the State of Florida, the payment of all documentary
stamps due and payable or to become due and payable pursuant to s.201.22 F.S.)
upon the filing of financing statements listing each applicable Assignor, as a
debtor, and Collateral Trustee, as secured party, in the jurisdictions listed
next to such Assignor's name on Schedule 6. Upon the making of such filings,
Collateral Trustee shall have not less than a Second Priority perfected security
interest in the Collateral of each Assignor to the extent such security interest
can be perfected by the filing of a financing statement. Upon filing of the
Trademark Security Agreement and the Patent Security Agreement with the United
States Patent and Trademark Office, together with an appropriately completed
recordation form, filing of the Copyright Security Agreement with the United
States Copyright Office, and filing of appropriate financing statements in the
jurisdictions listed on Schedule 6, all action necessary or desirable to protect
and perfect the Security Interest in and to each Assignor's Patents, Trademarks,
or Copyrights shall have been taken and such perfected Security Interest shall
be enforceable as such as against any and all creditors of and purchasers from
any Assignor. All action by any Assignor necessary to protect and perfect such
security interest on each item of Collateral has been duly taken.

 

2.2     No Liens. Such Assignor is, and as to all Collateral acquired by it from
time to time after the date hereof such Assignor will be, the owner of such
Collateral free and clear from any Lien, security interest, encumbrance or other
right, title or interest of any Person (other than Permitted Liens), and such
Assignor shall defend the Collateral against all claims and demands of all
Persons at any time claiming the same or any interest therein adverse to
Collateral Trustee.

 

2.3     Other Financing Statements. As of the date hereof, there is no financing
statement (or similar statement or instrument of registration under any
applicable law) covering or purporting to cover any interest of any kind in the
Collateral (other than financing statements filed in respect of Permitted
Liens), and such Assignor will not execute or authorize to be filed in any
public office any financing statement (or similar statement or instrument of
registration under any applicable law) or statements relating to the Collateral,
except financing statements filed or to be filed in respect of and covering the
security interests granted hereby by such Assignor or in connection with
Permitted Liens.

 

2.4     Location of Inventory and Equipment. All Inventory and Equipment located
within the United States and held on the date hereof, or held at any time during
the four calendar months prior to the date hereof, by each Assignor (other than
Inventory and Equipment in transit) is located at one of the locations shown on
Schedule 1 hereto for such Assignor.

 

2.5     Legal Names; Type of Organization (and Whether a Registered
Organization); Jurisdiction of Organization; Location; Organizational
Identification Numbers; Changes Thereto; etc. The exact legal name of each
Assignor, the type of organization of such Assignor, whether or not such
Assignor is a Registered Organization, the jurisdiction of organization of such
Assignor, such Assignor's Location, and the organizational identification number
(if any) of such Assignor, is listed on Schedule 2 hereto for such Assignor.
Such Assignor may change its legal name, its type of organization, its status as
a Registered Organization (in the case of a Registered Organization), its
jurisdiction of organization, its Location, or its organizational identification
number (if any) from that used on Schedule 2 hereto; provided that (a)
Collateral Trustee shall have received a written notice not less than twenty
(20) days prior to the effectiveness of such change, together with a supplement
to Schedule 2 which shall correct all information contained therein for such
Assignor, and (b) in connection with such change, such Assignor shall have taken
all actions as necessary to maintain the security interests of Collateral
Trustee in the Collateral intended to be granted hereby at all times fully
perfected and in full force and effect. In addition, to the extent that such
Assignor does not have an organizational identification number on the date
hereof and later obtains one, such Assignor shall promptly thereafter notify
Collateral Trustee of such organizational identification number and shall take
all actions as necessary to maintain the security interest of Collateral Trustee
in the Collateral intended to be granted hereby fully perfected and in full
force and effect.

 

 
- 4 -

--------------------------------------------------------------------------------

 

 

2.6     Trade Names; Etc. Such Assignor does not have or operate in any
jurisdiction under, or in the preceding five years has not had or operated in
any jurisdiction under, any trade name, fictitious names or other names except
its legal name as specified in Schedule 2 and such other trade or fictitious
names as are listed on Schedule 3 hereto for such Assignor.

 

2.7     Certain Significant Transactions. During the one year period preceding
the date of this Agreement, no Person shall have merged or consolidated with or
into any Assignor, and no Person shall have liquidated into, or transferred all
or substantially all of its assets to, any Assignor, in each case except as
described in Schedule 4 hereto. With respect to any transactions so described in
Schedule 4 hereto, the respective Assignor shall have furnished such information
with respect to the Person (and the assets of the Person and locations thereof)
which merged with or into or consolidated with such Assignor, or was liquidated
into or transferred all or substantially all of its assets to such Assignor, and
no security interest (excluding Permitted Liens) continues perfected on the date
hereof with respect to any Person described above (or the assets transferred to
the respective Assignor by such Person), including pursuant to Section
9-316(a)(3) of the Code.

 

2.8     As-Extracted Collateral; Timber-to-be-Cut. On the date hereof, such
Assignor does not own, or expect to acquire, any property which constitutes, or
would constitute, As-Extracted Collateral or Timber-to-be-Cut. If at any time
after the date of this Agreement such Assignor owns, acquires or obtains rights
to any As-Extracted Collateral or Timber-to-be-Cut, such Assignor shall furnish
Collateral Trustee with prompt written notice thereof (which notice shall
describe in reasonable detail the As-Extracted Collateral and/or
Timber-to-be-Cut and the locations thereof) and shall take all actions
reasonably necessary or desirable to perfect the security interest of Collateral
Trustee therein.

 

2.9     Collateral in the Possession of a Bailee. If any Assignor's Inventory or
other Goods are at any time in the possession of a bailee, and the fair market
value of such Inventory or Goods in the possession of such bailee exceeds
$250,000, such Assignor shall promptly notify Collateral Trustee in writing
thereof and shall use its commercially reasonable efforts to promptly obtain an
acknowledgment from such bailee, in form and substance reasonably satisfactory
to Collateral Trustee, that the bailee holds such Collateral for the benefit of
Collateral Trustee and shall act upon the instructions of Collateral Trustee,
without the further consent of such Assignor.

 

2.10     Consents. No consent, approval, authorization, or other order or other
action by, and no notice to or filing with, any Governmental Authority or any
other Person is required (a) for the grant of a security interest by such
Assignor in and to the Collateral pursuant to this Agreement or for the
execution, delivery, or performance of this Agreement by such Assignor, or (b)
for the exercise by Collateral Trustee of the voting or other rights provided
for in this Agreement with respect to the Investment Property or the remedies in
respect of the Collateral pursuant to this Agreement, except as may be required
in connection with such disposition of Investment Property by laws affecting the
offering and sale of securities generally. No Intellectual Property Contract of
any Assignor that is necessary to the conduct of such Assignor's business
requires any consent of any other Person in order for such Assignor to grant the
security interest granted hereunder in such Assignor's right, title or interest
in or to such Intellectual Property Contract.

 

2.11     Recourse. This Agreement is made with full recourse to each Assignor
and pursuant to and upon all the warranties, representations, covenants and
agreements on the part of such Assignor contained herein, in the other Note
Documents and in any certificate delivered in writing in connection herewith or
therewith.

 

 
- 5 -

--------------------------------------------------------------------------------

 

 

Article III

SPECIAL PROVISIONS CONCERNING ACCOUNTS; CONTRACT RIGHTS; INSTRUMENTS; CHATTEL
PAPER AND CERTAIN OTHER COLLATERAL

 

3.1     Additional Representations and Warranties. As of the time when each of
its Accounts arises, each Assignor shall be deemed to have represented and
warranted that, to such Assignor's knowledge, each such Account, and all
records, papers and documents relating thereto (if any) are genuine and what
they purport to be, and that all papers and documents (if any) relating thereto
(a) will represent the genuine, legal, valid and binding obligation of the
Account Debtor evidencing indebtedness unpaid and owed by the respective Account
Debtor, (b) will evidence true and valid obligations, enforceable in accordance
with their respective terms, except as enforcement may be limited by equitable
principles or by bankruptcy, insolvency, moratorium, reorganization, or similar
laws relating to or limiting creditors' rights generally and (c) will be in
compliance and will conform in all material respects with all applicable laws.

 

3.2     Maintenance of Records. Each Assignor will keep and maintain at its own
cost and expense accurate records of its Accounts and Contracts, including
originals or electronic or other copies of all documentation (including each
Contract) with respect thereto, records of all payments received, all credits
granted thereon, all merchandise returned and all other material dealings
therewith, and such Assignor will make the same available on such Assignor's
premises to Collateral Trustee for inspection, at such Assignor's own cost and
expense and otherwise in accordance with the Indenture and each applicable
Additional Parity Lien Agreement. Upon the occurrence and during the continuance
of an Event of Default and at the request of Collateral Trustee, such Assignor
shall, at its own cost and expense, deliver to Collateral Trustee or to its
representatives copies (and, if the Notes have been accelerated, originals
(except where the originals have been delivered to Collateral Trustee’s agent,
bailee or designee, including the Priority Lien Representative in accordance
with the terms of the Collateral Trust Agreement)) of all tangible evidence of
its Accounts and Contract Rights (including all documents evidencing the
Accounts and all Contracts) and such books and records (copies of which evidence
and books and records may be retained by such Assignor). Upon the occurrence and
during the continuance of an Event of Default and if Collateral Trustee so
directs, such Assignor shall legend, in form and manner reasonably satisfactory
to Collateral Trustee, the Accounts and the Contracts, as well as books, records
and documents (if any) of such Assignor evidencing or pertaining to such
Accounts and Contracts, with an appropriate reference to the fact that such
Accounts and Contracts have been assigned to Collateral Trustee and that
Collateral Trustee has a security interest therein.

 

3.3     Direction to Account Debtors; Contracting Parties; etc. Subject to the
terms of the Collateral Trust Agreement, upon the occurrence and during the
continuance of an Event of Default, if Collateral Trustee so directs any
Assignor, such Assignor agrees (a) to cause all payments on account of the
Accounts and Contracts to be made directly to the Cash Collateral Account, (b)
to notify Account Debtors of any Assignor that the Accounts, General
Intangibles, Chattel Paper or Negotiable Collateral of such Assignor have been
assigned to Collateral Trustee, for the benefit of the Secured Creditors, or
that Collateral Trustee has a security interest therein, and (c) that Collateral
Trustee or Collateral Trustee's designee may collect the Accounts, General
Intangibles and Negotiable Collateral of any Assignor directly, and any
collection costs and expenses shall constitute part of such Assignor's Secured
Obligations under the Note Documents. Without notice to or assent by any
Assignor, Collateral Trustee may, upon the occurrence and during the continuance
of an Event of Default and subject to the terms and provisions of the Collateral
Trust Agreement, apply any or all amounts then in, or thereafter deposited in,
the Cash Collateral Account toward the payment of the Secured Obligations in the
manner provided in Section 6.10 of the Indenture.

 

3.4     Possession of Collateral. In the event that any Collateral, including
Proceeds, is evidenced by or consists of Negotiable Collateral, Investment
Property, or Chattel Paper, in each case, having an aggregate value or face
amount of $250,000 or more for all such Negotiable Collateral, Investment
Property, or Chattel Paper, the Assignors shall promptly (and in any event
within two (2) Business Days after receipt thereof), notify Collateral Trustee
in writing thereof, and if and to the extent that perfection or priority of
Collateral Trustee's Security Interest is dependent on or enhanced by
possession, the applicable Assignor, promptly (and in any event within five (5)
Business Days) shall execute such other documents and instruments as necessary
or, if applicable, endorse and deliver physical possession of such Negotiable
Collateral, Investment Property, or Chattel Paper to Collateral Trustee (or its
agent, bailee or designee, including the Priority Lien Representative in
accordance with the terms of the Collateral Trust Agreement), together with such
undated powers (or other relevant document of transfer) endorsed in blank as
necessary, and shall do such other acts or things necessary or desirable to
perfect and protect Collateral Trustee's Security Interest therein.

 

 
- 6 -

--------------------------------------------------------------------------------

 

 

3.5     Assignors Remain Liable. Neither Collateral Trustee nor any other
Secured Creditor shall have any obligation or liability under any Account (or
any agreement giving rise thereto) or Contract by reason of or arising out of
this Agreement or the receipt by Collateral Trustee or any other Secured
Creditor of any payment relating to such Account or Contract pursuant hereto,
nor shall Collateral Trustee or any other Secured Creditor be obligated in any
manner to perform any of the obligations of any Assignor under or pursuant to
any Account (or any agreement giving rise thereto) or Contract, to make any
payment, to make any inquiry as to the nature or the sufficiency of any payment
received by them or as to the sufficiency of any performance by any party under
any Account (or any agreement giving rise thereto) or Contract, to present or
file any claim, to take any action to enforce any performance or to collect the
payment of any amounts which may have been assigned to them or to which they may
be entitled at any time or times. Anything herein to the contrary
notwithstanding, (a) each of the Assignors shall remain liable under the
contracts and agreements included in the Collateral to perform all of the duties
and obligations thereunder to the same extent as if this Agreement had not been
executed, and (b) the exercise by Collateral Trustee or any Secured Creditor of
any of the rights hereunder shall not release any Assignor from any of its
duties or obligations under such contracts and agreements included in the
Collateral.

 

3.6     Letter-of-Credit Rights. If the Assignors (or any of them) are or become
the beneficiary of letters of credit having a face amount or value of $250,000
or more in the aggregate, then the applicable Assignor or Assignors shall
promptly (and in any event within two (2) Business Days after becoming a
beneficiary), notify Collateral Trustee in writing thereof and, promptly (and in
any event within five (5) Business Days), pursuant to an agreement in form and
substance reasonably satisfactory to Collateral Trustee, (a) arrange for the
issuer and any confirmer of such letter of credit to consent to an assignment to
Collateral Trustee (or its agent, bailee or designee, including the Priority
Lien Representative in accordance with the terms of the Collateral Trust
Agreement) of such Letter-of-Credit Rights or (b) arrange for Collateral Trustee
(or its agent, bailee or designee, including the Priority Lien Representative in
accordance with the terms of the Collateral Trust Agreement) to become the
transferee beneficiary of such letter of credit, with Collateral Trustee
agreeing, in each case, that the Proceeds of any drawing under the letter of
credit are to be applied as provided in this Agreement and in the Indenture.

 

3.7     Commercial Tort Claims. All Commercial Tort Claims of each Assignor in
existence on the date of this Agreement are described in Schedule 5 hereto. If
the Assignors (or any of them) obtain Commercial Tort Claims having a value, or
involving an asserted claim, in the amount of $250,000 or more in the aggregate
for all Commercial Tort Claims, then the applicable Assignor or Assignors shall
promptly (and in any event within two (2) Business Days of obtaining such
Commercial Tort Claim) notify Collateral Trustee in writing upon incurring or
otherwise obtaining such Commercial Tort Claims and, promptly (and in any event
within two (2) Business Days), amend Schedule 5 to describe such Commercial Tort
Claims in a manner that reasonably identifies such Commercial Tort Claims and
which is otherwise reasonably satisfactory to Collateral Trustee, and hereby
authorizes the filing of additional financing statements or amendments to
existing financing statements describing such Commercial Tort Claims, and agrees
to do such other acts or things necessary or desirable to give Collateral
Trustee a Second Priority, perfected security interest in any such Commercial
Tort Claim.

 

3.8     Chattel Paper.

 

(a)     Each Assignor shall take all steps reasonably necessary to grant
Collateral Trustee control of all Electronic Chattel Paper in accordance with
the Code and all "transferable records" as that term is defined in Section 16 of
the Uniform Electronic Transaction Act and Section 201 of the federal Electronic
Signatures in Global and National Commerce Act as in effect in any relevant
jurisdiction, to the extent that the aggregate value or face amount of such
Electronic Chattel Paper equals or exceeds $250,000. Each Assignor will deliver
all of its Tangible Chattel Paper to Collateral Trustee (or its agent, bailee or
designee, including the Priority Lien Representative in accordance with the
terms of the Collateral Trust Agreement).

 

 
- 7 -

--------------------------------------------------------------------------------

 

 

(b)     If any Assignor retains possession of any Chattel Paper or instruments
(which retention of possession shall be subject to the extent permitted hereby
and by the Indenture), such Chattel Paper and instruments shall be marked with
the following legend: "This writing and the obligations evidenced or secured
hereby are subject to the security interest of U.S. Bank National Association,
as Collateral Trustee for the benefit of the Secured Creditors".

 

3.9     Government Contracts. Other than Accounts and Chattel Paper the
aggregate value of which does not at any one time exceed $250,000, if any
Account or Chattel Paper arises out of a contract or contracts with the United
States of America or any department, agency, or instrumentality thereof,
Assignors shall promptly (and in any event within two (2) Business Days of the
creation thereof) notify Collateral Trustee in writing thereof and, promptly
execute any instruments or take any steps reasonably required in order that all
moneys due or to become due under such contract or contracts shall be assigned
to Collateral Trustee, for the benefit of the Secured Creditors, and shall
provide written notice thereof under the Assignment of Claims Act, 31 U.S.C.
3727, or other applicable law.

 

3.10     Control Agreements.

 

(a)     Each Assignor shall obtain an authenticated Control Agreement (which may
include a Blocked Account Agreement) from each bank maintaining a Deposit
Account for such Assignor;

 

(b)     Each Assignor shall obtain an authenticated Control Agreement from each
issuer of uncertificated securities having an aggregate fair market value in
excess of $250,000, each securities intermediary, or each commodities
intermediary issuing or holding any financial assets or commodities to or for
any Assignor; and

 

(c)     Each Assignor shall obtain an authenticated Control Agreement with
respect to all of such Assignor's Investment Property;

 

provided, however, that no Assignor shall be required to enter into a Control
Agreement with respect to (a) any payroll account so long as such payroll
account either (i) is a zero balance account or (ii) does not contain any
amounts in excess of payroll due and payable within four (4) Business Days in an
aggregate amount not to exceed $5,000,000, (b) accounts funded solely to pay
sales and use tax, and any such funds are so used within two (2) Business Days
and (c) any accounts that do not have an average daily balance for the
immediately preceding 30-day period in excess of $100,000 individually or
$1,500,000 in the aggregate for all accounts, as of or after the Issue Date.
Notwithstanding the foregoing, each Assignor is not required to deliver any
Control Agreements pursuant to this Section 3.10 from Citibank, N.A., Capital
One Bank, Mutual Securities, Inc. and U.S. Trust Bank of America Private Wealth
Management until, in each case, the date that is 60 days following the date of
this Agreement (or such later date as determined by the Priority Lien
Representative in its sole discretion).

 

3.11     Blocked Accounts.

 

(a)     Each Assignor shall (i) establish and maintain cash management services
of a type and on terms as are commercially reasonable at one or more of the
Blocked Account Banks listed on Schedule 7 (it being understood and agreed that
cash management services as of the Issue Date are satisfactory to Collateral
Trustee), and shall take reasonable steps to ensure that all of its and its
Subsidiaries' Account Debtors forward payment of the amounts owed by them
directly to such Blocked Account Bank, and (ii) deposit or cause to be deposited
promptly, and in any event no later than the first Business Day after the date
of receipt thereof, all of their Collections (including those sent directly by
their Account Debtors to an Assignor) into a bank account of such Assignor
(each, a "Blocked Account") at one of the Blocked Account Banks.

 

 
- 8 -

--------------------------------------------------------------------------------

 

 

(b)     Each Assignor shall establish and maintain Blocked Account Agreements
with Collateral Trustee and the applicable Blocked Account Bank, in form and
substance reasonably acceptable to Collateral Trustee. Each such Blocked Account
Agreement shall provide, among other things, and in each case in accordance with
the terms and provisions of the Collateral Trust Agreement, that (i) the Blocked
Account Bank will comply with any instructions originated by Collateral Trustee
directing the disposition of the funds in such Blocked Account without further
consent by the applicable Assignor, (ii) the Blocked Account Bank waives,
subordinates, or agrees not to exercise any rights of setoff or recoupment or
any other claim against the applicable Blocked Account other than for payment of
its service fees and other charges directly related to the administration of
such Blocked Account and for returned checks or other items of payment, and
(iii) upon the instruction of Collateral Trustee (an "Activation Instruction"),
the Blocked Account Bank will forward by daily sweep all amounts in the
applicable Blocked Account to the Trustee's Account. Collateral Trustee agrees
not to issue an Activation Instruction with respect to the Blocked Accounts
unless an Event of Default has occurred and is continuing at the time such
Activation Instruction is issued and such instruction is otherwise in accordance
with the terms and provisions of the Collateral Trust Agreement.

 

(c)     So long as no Default or Event of Default has occurred and is
continuing, Issuer may amend Schedule 7 to add or replace a Blocked Account Bank
or Blocked Account; provided, however, that prior to the time of the opening of
such Blocked Account, the applicable Assignor and such prospective Blocked
Account Bank shall have executed and delivered to Collateral Trustee a Blocked
Account Agreement.

 

3.12     Further Actions. Each Assignor will, at its own expense, make, execute,
endorse, acknowledge, file and/or deliver to the Collateral Trustee from time to
time such vouchers, invoices, schedules, confirmatory assignments, conveyances,
financing statements, transfer endorsements, certificates, reports and other
assurances or instruments and take such further steps (including any and all
actions as may be necessary or required under the Federal Assignment of Claims
Act, 31 U.S.C. 3727) relating to its Accounts, Contracts, Instruments and other
property or rights covered by the security interest hereby granted, as the
Collateral Trustee may reasonably request in order to fully effect the purposes
of this Agreement.

 

Article IV

SPECIAL PROVISIONS CONCERNING INTELLECTUAL PROPERTY

 

4.1     Representations and Warranties. Each Assignor hereby represents and
warrants to Collateral Trustee, for the benefit of the Secured Creditors, which
representations and warranties shall be true, correct, and complete in all
material respects (except that such materiality qualifier shall not be
applicable to any representations and warranties that already are qualified or
modified by materiality in the text thereof) as of the Issue Date and such
representations and warranties shall survive the execution and delivery of this
Agreement:

 

(a)     Each Assignor owns, or is licensed, or otherwise possesses legally
enforceable rights, to use, sell or license, as applicable, all Material
Intellectual Property. Schedule 8(a) sets forth a true, complete and correct
list of all Registered Intellectual Property and domain names owned or used by
the Assignors and their Subsidiaries (collectively, the “Scheduled Intellectual
Property”). Each Assignor has licenses for all Commercial Software used in its
business and no Assignor has any obligation to pay fees, royalties and other
amounts at any time pursuant to any such license other than in the ordinary
course of such Assignor's business. Each of the domain names listed on Schedule
8(a) is registered with the registrar listed opposite such domain name on
Schedule 8(a) and such registration has been fully paid as of the date of
closing.

 

 
- 9 -

--------------------------------------------------------------------------------

 

 

(b)     Schedule 8(b) sets forth a complete list of all material Intellectual
Property Contracts (excluding Commercial Software and licenses under which any
Assignor licenses its products to its customers in the ordinary course of its
business). The applicable Assignor has delivered to Collateral Trustee correct
and complete copies of all such licenses, sublicenses and agreements (as amended
to date). No Assignor is in violation of any such license, sublicense or
agreement, which violation could reasonably be expected to have a Material
Adverse Effect.

 

(c)     Each Assignor is the sole and exclusive owner of the Registered
Intellectual Property (free and clear of any Liens except for Permitted Liens),
and, subject to the terms and conditions of the Intellectual Property Contracts,
has sole and exclusive rights to the use and distribution therefor or the
material covered thereby in connection with the services or products in respect
of which such Scheduled Intellectual Property are currently being used, sold,
licensed or distributed.

 

(d)     Intentionally omitted.

 

(e)     To the Assignors’ knowledge, the Assignors do not now and have not in
the past five (5) years infringed or otherwise violated the Intellectual
Property rights of any third party, except as set out in Schedule 8(c). To the
Assignors' knowledge, no Person is violating any Intellectual Property in a
manner such that it interferes with the business as currently conducted.

 

(f)     The Scheduled Intellectual Property is not subject to any outstanding
order, judgment, decree or agreement adversely affecting the Assignors' use
thereof or their rights thereto and is subsisting and is, to the knowledge of
the Assignors, valid and enforceable, except that Assignors make no
representation or warranty as to the validity or enforceability of any trademark
in a particular jurisdiction to the extent such trademark is not in continuous
use for some or all of the goods and services for which it is registered, and
(i) such goods and services are not being sold or provided under such trademark
in such jurisdiction, and (ii) no current intent to sell or provide such goods
and services under such mark exists. There is no litigation, opposition,
cancellation, proceeding, objection or claim pending, asserted or threatened
against any Assignor concerning the ownership, validity, registerability,
enforceability, infringement or use of, or licensed right to use, any
Intellectual Property. To the Assignors' knowledge, no valid basis for any such
litigation, opposition, cancellation, proceeding, objection or claim exists,
except that any trademark not in use for some or all of the goods and services
for which it is registered may be subject to challenge as being unenforceable
and/or invalid in a jurisdiction in which such trademark is registered but not
in continuous use.

 

(g)     The Registered Intellectual Property has been duly registered with,
filed in or issued by, as the case may be, the United States Patent and
Trademark Office, the United States Copyright Office or any other relevant
Governmental Authority, and such registrations, issuances and applications
remain in full force and effect, and are current and unexpired. The Assignors
have properly executed and recorded all documents necessary to perfect their
title to all Registered Intellectual Property, and have filed all documents and
paid all taxes, fees, and other financial obligations required to maintain in
force and effect all such items as they have come due.

 

(h)     Each Assignor has taken reasonable measures in accordance with industry
standards to protect the confidentiality and value of all Trade Secrets
constituting Material Intellectual Property that are owned, used or held by the
Assignors, and to the Assignors' knowledge, such Trade Secrets have not been
used, disclosed to or discovered by any person except pursuant to valid and
appropriate non-disclosure and/or license agreements which have not been
breached.

 

(i)     The IT Assets operate and perform in all material respects in accordance
with the purpose for which they were acquired, and have not materially
malfunctioned or failed within the past three (3) years. To the Assignors'
knowledge, no person has gained unauthorized access to the IT Assets. The
Assignors have implemented reasonable backup and disaster recovery technology
consistent with industry practices.

 

 
- 10 -

--------------------------------------------------------------------------------

 

 

(j)     All employees and contractors of each Assignor who were involved in the
creation or development of any Material Intellectual Property for such Assignor
have signed agreements containing assignment of Intellectual Property rights to
such Assignor and obligations of confidentiality.

 

4.2     Maintenance.

 

(a)     In the event that any Assignor becomes aware that any of its Material
Intellectual Property is being infringed, misappropriated, diluted or otherwise
violated by a third party in any manner, such Assignor shall promptly notify
Collateral Trustee in writing.

 

(b)     Each Assignor shall have the duty, with respect to Material Intellectual
Property, to protect and diligently enforce and defend at such Assignor's
expense its Material Intellectual Property, including to (i) sue for
infringement, misappropriation, or dilution and file for opposition,
interference, and cancellation against conflicting Material Intellectual
Property rights of any Person as such Assignor deems appropriate under the
circumstances using its reasonable business judgment, (ii) prosecute diligently
any trademark application or service mark application that is part of the
Trademarks pending as of the date hereof or hereafter until the termination of
this Agreement as such Assignor deems appropriate under the circumstances using
its reasonable business judgment, (iii) prosecute diligently any patent
application that is part of the Patents pending as of the date hereof or
hereafter until the termination of this Agreement, and (iv) require all
employees, consultants, and contractors of each Assignor who were involved in
the creation or development of such Material Intellectual Property to sign
agreements containing assignment of Intellectual Property rights and obligations
of confidentiality.

 

(c)     With respect to its Material Intellectual Property, such Assignor agrees
to preserve and maintain, at its expense, such Material Intellectual Property in
full force and effect, including, to the extent that Assignor deems appropriate
to do so under the circumstances using its reasonable business judgment, the
payment of required fees and taxes, the filing of applications for renewal or
extension, affidavits of use, and affidavits of incontestability, and the
participation in interference, reexamination, opposition, cancellation,
infringement and misappropriation proceedings. Each Assignor shall take
reasonable and appropriate steps to preserve and protect each item of the
foregoing Material Intellectual Property, including maintaining the quality of
any and all products or services used or provided in connection with any of the
Trademarks, materially consistent with the quality of the products and services
as of the date hereof, and ensuring that all licensed users of any of the
Trademarks use such consistent standards of quality.

 

(d)     Each Assignor hereby agrees to take the steps described in this Section
4.2 with respect to all new or acquired Material Intellectual Property to which
it or any of its Subsidiaries is now or later becomes entitled that is necessary
in the conduct of such Assignor's business.

 

4.3     Abandonment. Each Assignor further agrees not to abandon any Material
Intellectual Property or Intellectual Property Contract related thereto.

 

4.4     Enforceability. Each Assignor agrees to notify Collateral Trustee
promptly in writing of becoming aware (a) that any item of its Material
Intellectual Property may have become abandoned, placed in the public domain,
invalid or unenforceable, or (b) of any adverse determination or the institution
of any proceeding (including, without limitation, the institution of any
proceeding in the United States Patent and Trademark Office or any court but
excluding non-final determinations of examiners in the United States Patent and
Trademark Office or the United States Copyright Office) regarding any item of
Material Intellectual Property. No Assignor shall do or permit any act or
knowingly omit to do any act whereby any of its Material Intellectual Property
may lapse or become invalid or unenforceable or placed in the public domain.

 

 
- 11 -

--------------------------------------------------------------------------------

 

 

4.5     Intellectual Property Security Agreements. With respect to its
Intellectual Property, each Assignor agrees to execute or otherwise authenticate
agreements, in substantially the form set forth in Exhibits A through C hereto,
as applicable, or otherwise in form and substance satisfactory to Collateral
Trustee (each, an "Intellectual Property Security Agreement"), for recording the
security interest granted hereunder in such Intellectual Property with the
United States Patent and Trademark Office, the United States Copyright Office
and any other Governmental Authority necessary to perfect the security interest
granted hereunder in such Intellectual Property.

 

4.6     Additional Intellectual Property.

 

(a)     In order to facilitate filings with the United States Patent and
Trademark Office and the United States Copyright Office, each Assignor shall
execute and deliver to Collateral Trustee one or more Copyright Security
Agreements, Trademark Security Agreements, or Patent Security Agreements to
further evidence Collateral Trustee's Lien on such Assignor's Patents,
Trademarks, or Copyrights, and the General Intangibles of such Assignor relating
thereto or represented thereby.

 

(b)     Each Assignor agrees that should it obtain an ownership interest in any
item of Intellectual Property that is not on the date hereof a part of the
Intellectual Property, or file an application for the registration of any
Intellectual Property with the United States Copyright Office, the United States
Patent and Trademark Office (except an intent-to-use trademark or service mark
application) or any other relevant Governmental Authority, or receive a
registration from the United States Patent and Trademark Office for an
intent-to-use trademark or service mark application, (i) the provisions of this
Agreement shall automatically apply thereto, and (ii) any such Intellectual
Property shall automatically become part of the Collateral subject to the terms
and conditions of this Agreement.

 

(c)     On each date of the delivery of financial statements pursuant to Section
4.03(a)(1) and (2) of the Indenture, or as required by any other Additional
Parity Lien Agreement, each Assignor shall provide Collateral Trustee with a
written report of (i) all Patents and Trademarks that are registered or the
subject of pending applications for registrations, and of all Intellectual
Property Contracts that are material to the conduct of such Assignor's business,
in each case, which were acquired, registered, or for which applications for
registration were filed by any Assignor during the period to which such
financial statements relate, and (ii) all intent-to-use Trademark applications
for which any statement of use or amendment to allege use were filed by any
Assignor during the period to which such financial statements relate. In the
case of such registrations and applications therefor, each such Assignor shall
file the necessary documents with the appropriate Governmental Authority
identifying the applicable Assignor as the owner (or as a co-owner thereof, if
such is the case) of such Intellectual Property. In each of the foregoing cases,
the applicable Assignor shall promptly cause to be prepared, executed, and
delivered to Collateral Trustee supplemental schedules to the applicable Note
Documents to identify such Patent and Trademark registrations and applications
therefor (with the exception of Trademark applications filed on an intent-to-use
basis for which no statement of use or amendment to allege use has been filed)
and Intellectual Property Contracts as being subject to the security interests
created thereunder, and, subject to, and without limiting the generality of,
Section 7.3 of the Collateral Trust Agreement, with respect to such U.S. Patent
and U.S. Trademark registrations and applications therefor, shall execute and
deliver one or more Patent Security Agreements and/or Trademark Security
Agreements to record such security interests with the United States Patent and
Trademark Office.

 

 
- 12 -

--------------------------------------------------------------------------------

 

 

(d)     Each Assignor shall promptly file an application with the United States
Copyright Office for any Copyright that has not been registered with the United
States Copyright Office if such Copyright is necessary in connection with the
conduct of such Assignor's business unless in the reasonable business judgment
of such Assignor, registration of such Copyright would not be reasonably prudent
or commercially reasonable in the operation of such Assignor's business as
then-currently conducted. Any expenses incurred in connection with the foregoing
shall be borne by the Assignors. Anything to the contrary in this Agreement
notwithstanding, in no event shall any Assignor, either itself or through any
agent, employee, licensee, or designee, file an application for the registration
of any Copyright with the United States Copyright Office or any similar office
or agency in another country without giving Collateral Trustee written notice
thereof at least ten (10) Business Days prior to such filing and complying with
Section 4.6(a). Upon receipt from the United States Copyright Office of notice
of registration of any Copyright, each Assignor shall promptly (but in no event
later than ten (10) Business Days following such receipt) (i) notify (but
without duplication of any notice required by this Section 4.6(d)) Collateral
Trustee of such registration by causing to be prepared, executed, and delivered
to Collateral Trustee supplemental schedules to the applicable Note Documents to
identify such Copyright registrations as being subject to the security interests
created thereunder, and (ii) execute and deliver one or more Copyright Security
Agreements to record such security interests with the United States Copyright
Office. If any Assignor acquires from any Person any Copyright registered with
the United States Copyright Office or an application to register any Copyright
with the United States Copyright Office, such Assignor shall promptly (but in no
event later than ten (10) Business Days following such acquisition) (i) notify
Collateral Trustee in writing of such acquisition and cause to be prepared,
executed, and delivered to Collateral Trustee supplemental schedules to the
applicable Note Documents to identify such Copyright registrations as being
subject to the security interests created thereunder, and (ii) execute and
deliver one or more Copyright Security Agreements to record such security
interests with the United States Copyright Office. In the case of such Copyright
registrations or applications therefor which were acquired by any Assignor, each
such Assignor shall promptly (but in no event later than ten (10) Business Days
following such acquisition) file the necessary documents with the appropriate
Governmental Authority identifying the applicable Assignor as the owner (or as a
co-owner thereof, if such is the case) of such Copyrights.

 

4.7     Duties of Secured Creditors. Assignors acknowledge and agree that the
Secured Creditors shall have no duties with respect to any Intellectual Property
or Intellectual Property Contracts of any Assignor. Without limiting the
generality of this Section 4.7, Assignors acknowledge and agree that no Secured
Creditor shall be under any obligation to take any steps necessary to preserve
rights in the Collateral consisting of Intellectual Property or Intellectual
Property Contracts against any other Person, but any Secured Creditor may do so
at its option from and after the occurrence and during the continuance of an
Event of Default, and all expenses incurred in connection therewith (including
reasonable fees and expenses of attorneys and other professionals) shall be for
the sole account of Issuer.

 

4.8     Confidentiality. Each Assignor shall take reasonable steps to maintain
the confidentiality of, and otherwise protect and enforce its rights in,
Material Intellectual Property that is a Trade Secret, including, as applicable
(a) protecting the secrecy and confidentiality of its Trade Secrets constituting
Material Intellectual Property by having and enforcing a policy requiring all
current employees, consultants, licensees, vendors and contractors with access
to such information to execute appropriate confidentiality agreements; (b)
taking actions reasonably necessary to ensure that no such Trade Secret falls
into the public domain; and (c) protecting the secrecy and confidentiality of
the source code of all material software programs and applications, if any, of
which it is the owner or licensee by having and enforcing a policy requiring any
licensees (or sublicensees) of such source code to enter into license agreements
with commercially reasonable use and non-disclosure restrictions.

 

4.9     Additional Intellectual Property Contracts. No Assignor shall enter into
any material Intellectual Property Contract to receive any license or rights in
any Intellectual Property of any other Person unless such Assignor has used
commercially reasonable efforts to permit the assignment of or grant of a
security interest in such Intellectual Property Contract (and all rights of
Assignor thereunder) to the Collateral Trustee (and any transferees thereof).

 

4.10     Remedies. If an Event of Default shall occur and be continuing and
subject to Article VI and the Collateral Trust Agreement, Collateral Trustee (or
its designee) may, at the direction of the Required Secured Creditors, take any
or all of the following actions for the duration of such Event of Default and
subject to any then-existing third party rights: (a) declare the entire right,
title and interest of such Assignor in and to all Intellectual Property, vested
in Collateral Trustee for the benefit of the Secured Creditors, in which event
such rights, title and interest shall immediately vest, in Collateral Trustee
for the benefit of the Secured Creditors, and Collateral Trustee shall be
entitled to exercise the power of attorney referred to in Section 9.18 to
execute, cause to be acknowledged and notarized and record said absolute
assignment with the applicable Governmental Authority; (b) take and use,
practice under or sell the Intellectual Property and the right to carry on the
business and use the assets of such Assignor in connection with which the
Intellectual Property has been used; and (c) direct such Assignor to refrain, in
which event such Assignor shall refrain, from using or practicing under the
Intellectual Property in any manner whatsoever, directly or indirectly, and such
Assignor shall execute such further documents that Collateral Trustee may
reasonably request to further confirm this and to transfer ownership of the
Intellectual Property to Collateral Trustee.

 

 
- 13 -

--------------------------------------------------------------------------------

 

 

Article V

PROVISIONS CONCERNING ALL COLLATERAL

 

5.1     Protection of Collateral Trustee's Security. Except to the extent not
otherwise prohibited by the Note Documents, each Assignor will do nothing to
impair the rights of Collateral Trustee in the Collateral. Each Assignor will at
all times cause to be maintained insurance, at such Assignor's own expense or
the expense of Issuer to the extent and in the manner provided in the Note
Documents. Except to the extent otherwise permitted to be retained by such
Assignor or applied by such Assignor pursuant to the terms of the Note
Documents, Collateral Trustee shall, at the time any Proceeds of such insurance
are distributed to the Secured Creditors, apply such Proceeds in accordance with
Section 6.10 of the Indenture. Each Assignor assumes all liability and
responsibility in connection with the Collateral acquired by it and the
liability of such Assignor to pay the Secured Obligations shall in no way be
affected or diminished by reason of the fact that such Collateral may be lost,
destroyed, stolen, damaged or for any reason whatsoever unavailable to such
Assignor.

 

5.2     Warehouse Receipts Non-Negotiable. To the extent practicable, each
Assignor agrees that if any warehouse receipt or receipt in the nature of a
warehouse receipt is issued with respect to any of its Inventory, such Assignor
shall request that such warehouse receipt or receipt in the nature thereof shall
not be "negotiable" (as such term is used in Section 7-104 of the Code as in
effect in any relevant jurisdiction or under other relevant law).

 

5.3     Additional Information. Each Assignor will, at its own expense, from
time to time upon the reasonable request of Collateral Trustee, promptly furnish
to Collateral Trustee such information with respect to the Collateral (including
the identity of the Collateral or such components thereof as may have been
reasonably requested by Collateral Trustee in writing, the value and location of
such Collateral, etc.) as may be requested by Collateral Trustee. Without
limiting the foregoing, each Assignor agrees that it shall promptly furnish to
Collateral Trustee such updated Schedules hereto as necessary to reflect the
change in Collateral.

 

5.4     Further Actions. Each Assignor will, at its own expense and upon the
reasonable request of Collateral Trustee, make, execute, endorse, acknowledge,
file and/or deliver to Collateral Trustee from time to time such lists,
descriptions and designations of its Collateral, warehouse receipts, receipts in
the nature of warehouse receipts, bills of lading, documents of title, vouchers,
invoices, schedules, confirmatory assignments, conveyances, transfer
endorsements, certificates, reports and other assurances or instruments and take
such further steps relating to the Collateral and other property or rights
covered by the security interest hereby granted, which Collateral Trustee
reasonably requests to perfect, preserve, protect or enforce its security
interest in the Collateral or to enable Collateral Trustee to exercise and
enforce its rights and remedies hereunder with respect to any of the Collateral.

 

5.5     Financing Statements. Each Assignor agrees to deliver to Collateral
Trustee such financing statements (including financing statements covering "all
assets" or "all personal property" of the Assignor to be filed with the
Secretary of State of the State of such Assignor's organization), in form and
substance reasonably acceptable to Collateral Trustee, as Collateral Trustee may
from time to time reasonably request to establish and maintain a valid,
enforceable, perfected security interest in the Collateral as provided herein
and the other rights and security contemplated hereby. Each Assignor will pay
any applicable filing fees, recordation taxes and related expenses relating to
its Collateral. Each Assignor hereby authorizes, but does not obligate,
Collateral Trustee at any time and from time to time to file, transmit, or
communicate, as applicable, any such financing statements and amendments without
the signature of such Assignor where permitted by law (a) describing the
Collateral as "all personal property of debtor" or "all assets of debtor" or
words of similar effect, (b) describing the Collateral as being of equal or
lesser scope or with greater detail, or (c) that contain any information
required by part 5 of Article 9 of the Code for the sufficiency of filing office
acceptance. Each Assignor also hereby ratifies any and all financing statements
or amendments previously filed by Collateral Trustee in any jurisdiction with
respect to the Collateral of the Assignors. Each Assignor acknowledges that it
is not authorized to file any financing statement or amendment or termination
statement with respect to any financing statement filed in connection with this
Agreement without the prior written consent of Collateral Trustee, subject to
such Assignor's rights under Section 9-509(d)(2) of the Code.

 

 
- 14 -

--------------------------------------------------------------------------------

 

 

5.6     Transfers and Other Liens. Assignors shall not (a) sell, assign (by
operation of law or otherwise) or otherwise dispose of, or grant any option with
respect to, any of the Collateral, except as expressly permitted by the
Indenture or by any applicable Additional Parity Lien Agreement, or (b) create
or permit to exist any Lien upon or with respect to any of the Collateral of any
Assignor, except for Permitted Liens. The inclusion of Proceeds in the
Collateral shall not be deemed to constitute Collateral Trustee's consent to any
sale or other disposition of any of the Collateral except as expressly permitted
in this Agreement or the other Note Documents.

 

Article VI

REMEDIES UPON OCCURRENCE OF AN EVENT OF DEFAULT

 

6.1     Remedies; Obtaining the Collateral Upon Default. Each Assignor agrees
that, upon the occurrence and continuance of an Event of Default, Collateral
Trustee, in addition to any rights now or hereafter existing under applicable
law and under the other provisions of this Agreement and any other Note
Document, shall have all rights as a secured creditor under the Code, and such
additional rights and remedies to which a secured creditor is entitled under the
laws in effect in any jurisdiction where any rights and remedies hereunder may
be asserted, including without limitation, the following (in each case subject
to the terms of the Collateral Trust Agreement):

 

(a)     Collateral Trustee without demand of performance or other demand,
advertisement or notice of any kind (except a notice specified below of time and
place of public or private sale) to or upon any Assignor or any other Person
(all and each of which demands, advertisements and notices are hereby expressly
waived to the maximum extent permitted by the Code or any other applicable law),
may take immediate possession of all or any portion of the Collateral and (i)
require Assignors to, and each Assignor hereby agrees that it will at its own
expense and upon request of Collateral Trustee forthwith, assemble all or part
of the Collateral as directed by Collateral Trustee and make it available to
Collateral Trustee at one or more locations where such Assignor regularly
maintains Inventory, and (ii) without notice except as specified below, sell the
Collateral or any part thereof in one or more parcels at public or private sale,
at any of Collateral Trustee's offices or elsewhere, for cash, on credit, and
upon such other terms as Collateral Trustee may deem commercially reasonable.
Each Assignor agrees that, to the extent notice of sale shall be required by
law, at least ten (10) days’ notice to the applicable Assignor of the time and
place of any public sale or the time after which any private sale is to be made
shall constitute reasonable notification and specifically such notice shall
constitute a reasonable "authenticated notification of disposition" within the
meaning of Section 9-611 of the Code. Collateral Trustee shall not be obligated
to make any sale of Collateral regardless of notice of sale having been given.
Collateral Trustee may adjourn any public or private sale from time to time by
announcement at the time and place fixed therefor, and such sale may, without
further notice, be made at the time and place to which it was so adjourned. Each
Assignor agrees that the internet shall constitute a "place" for purposes of
Section 9-610(b) of the Code. Each Assignor agrees that any sale of Collateral
to a licensor pursuant to the terms of a license agreement between such licensor
and an Assignor is sufficient to constitute a commercially reasonable sale
(including as to method, terms, manner, and time) within the meaning of Section
9-610 of the Code.

 

 
- 15 -

--------------------------------------------------------------------------------

 

 

(b)     Collateral Trustee may instruct the obligor or obligors on any
agreement, instrument or other obligation (including the Accounts and the
Contracts) constituting the Collateral to make any payment required by the terms
of such agreement, instrument or other obligation directly to Collateral Trustee
and may exercise any and all remedies of such Assignor in respect of such
Collateral.

 

(c)     Each Assignor hereby grants to Collateral Trustee a license or other
right to use, license and sublicense without liability for royalties or any
other charge, all such Assignor's Intellectual Property, including but not
limited to, any labels, Patents, Trademarks, trade names, URLs, domain names,
industrial designs, Copyrights, and advertising matter, whether owned by any
Assignor or with respect to which any Assignor has rights under license,
sublicense, or other agreements (including any Intellectual Property Contract),
as it pertains to the Collateral and to exercise any other rights and remedies
under this Article VI, in preparing for sale, advertising for sale and selling
any Collateral, and each Assignor's rights under all licenses and all franchise
agreements shall inure to the benefit of Collateral Trustee.

 

(d)     Any cash held by Collateral Trustee as Collateral and all cash proceeds
received by Collateral Trustee in respect of any sale of, collection from, or
other realization upon all or any part of the Collateral shall be applied
against the Secured Obligations in the order set forth in the Indenture.

 

(e)     Collateral Trustee may, in addition to other rights and remedies
provided for herein, in the other Note Documents, or otherwise available to it
under applicable law and without the requirement of notice to or upon any
Assignor or any other Person (which notice is hereby expressly waived to the
maximum extent permitted by the Code or any other applicable law), (i) with
respect to any Assignor's Deposit Accounts in which Collateral Trustee's Liens
are perfected by control under Section 9-104 of the Code, instruct the bank
maintaining such Deposit Account for the applicable Assignor to pay the balance
of such Deposit Account to or for the benefit of Collateral Trustee, and (ii)
with respect to any Assignor's Securities Accounts in which Collateral Trustee's
Liens are perfected by control under Section 9-106 of the Code, instruct the
securities intermediary maintaining such Securities Account for the applicable
Assignor to (A) transfer any cash in such Securities Account to or for the
benefit of Collateral Trustee, or (B) liquidate any financial assets in such
Securities Account that are customarily sold on a recognized market and transfer
the cash proceeds thereof to or for the benefit of Collateral Trustee.

 

(f)     Collateral Trustee may take any other action as specified in clauses (a)
through (e), inclusive, of Section 9-607 of the Code.

 

Each Assignor hereby acknowledges that the Secured Obligations arise out of a
commercial transaction, and agrees that if an Event of Default shall occur and
be continuing, Collateral Trustee shall have the right to an immediate writ of
possession without notice of a hearing. Collateral Trustee shall have the right
to the appointment of a receiver for the properties and assets of each Assignor,
and each Assignor hereby consents to such rights and such appointment and hereby
waives any objection such Assignor may have thereto or the right to have a bond
or other security posted by Collateral Trustee.

 

6.2     Remedies; Disposition of the Collateral. To the extent permitted by any
such Requirements of Law, Collateral Trustee may bid for and become the
purchaser (and may pay all or any portion of the purchase price by crediting
Secured Obligations against the purchase price) of the Collateral or any item
thereof offered for disposition in accordance with this Section 6.2 without
accountability to any Assignor. Each Assignor agrees to do or cause to be done
all such other acts and things as may be reasonably necessary to make such
disposition or dispositions of all or any portion of the Collateral valid and
binding and in compliance with any and all applicable laws, regulations, orders,
writs, injunctions, decrees or awards of any and all courts, arbitrators or
governmental instrumentalities, domestic or foreign, having jurisdiction over
any such sale or sales, all at such Assignor's expense.

 

 
- 16 -

--------------------------------------------------------------------------------

 

 

6.3     Waiver of Claims. Except as otherwise provided in this Agreement, EACH
ASSIGNOR HEREBY WAIVES, TO THE EXTENT PERMITTED BY APPLICABLE LAW, NOTICE AND
JUDICIAL HEARING IN CONNECTION WITH COLLATERAL TRUSTEE'S TAKING POSSESSION OR
COLLATERAL TRUSTEE'S DISPOSITION OF ANY OF THE COLLATERAL, INCLUDING ANY AND ALL
PRIOR NOTICE AND HEARING FOR ANY PREJUDGMENT REMEDY OR REMEDIES, and each
Assignor hereby further waives, to the extent permitted by law:

 

(a)     all damages occasioned by such taking of possession or any such
disposition except any damages which are the result of Collateral Trustee's
gross negligence or willful misconduct (as determined by a final non-appealable
order of a court of competent jurisdiction);

 

(b)     all other requirements as to the time, place and terms of sale or other
requirements with respect to the enforcement of Collateral Trustee's rights
hereunder; and

 

(c)     all rights of redemption, appraisement, valuation, stay, extension or
moratorium now or hereafter in force under any applicable law in order to
prevent or delay the enforcement of this Agreement or the absolute sale of the
Collateral or any portion thereof, and each Assignor, for itself and all who may
claim under it, insofar as it or they now or hereafter lawfully may, hereby
waives the benefit of all such laws.

 

To the fullest extent permitted by applicable law, any sale of, or the grant of
options to purchase, or any other realization upon, any Collateral in accordance
with the terms hereof shall operate to divest all right, title, interest, claim
and demand, either at law or in equity, of the relevant Assignor therein and
thereto, and shall be a perpetual bar both at law and in equity against such
Assignor and against any and all Persons claiming or attempting to claim the
Collateral so sold, optioned or realized upon, or any part thereof, from,
through and under such Assignor.

 

6.4     Application of Proceeds. All moneys collected by Collateral Trustee upon
any sale or other disposition of the Collateral, together with all other moneys
received by Collateral Trustee under any Note Document, shall be applied as set
forth in Exhibit F and in accordance with the terms of the Collateral Trust
Agreement. In the event the proceeds of Collateral are insufficient to satisfy
all of the Secured Obligations in full, each Assignor shall remain jointly and
severally liable for any such deficiency.

 

6.5     Remedies Cumulative. Each and every right, power and remedy hereby
specifically given to Collateral Trustee or any of the other Secured Creditors
shall be in addition to every other right, power and remedy specifically given
to Collateral Trustee or any of the other Secured Creditors under this Agreement
or the other Note Documents now or hereafter existing at law, in equity, by
statute or otherwise and each and every right, power and remedy whether
specifically herein given or otherwise existing may be exercised from time to
time or simultaneously and as often and in such order as may be deemed expedient
by Collateral Trustee. All such rights, powers and remedies shall be cumulative
and concurrent and the exercise or the beginning of the exercise of one shall
not be deemed a waiver of the right to exercise any other or others. No delay or
omission of Collateral Trustee in the exercise of any such right, power or
remedy and no renewal or extension of any of the Secured Obligations shall
impair any such right, power or remedy or shall be construed to be a waiver of
any Default or Event of Default or an acquiescence thereof. No notice to or
demand on any Assignor in any case shall entitle it to any other or further
notice or demand in similar or other circumstances or constitute a waiver of any
of the rights of Collateral Trustee to any other or further action in any
circumstances without notice or demand. In the event that Collateral Trustee
shall bring any suit to enforce any of its rights hereunder and shall be
entitled to judgment, then in such suit Collateral Trustee may recover, to the
fullest extent permitted by applicable law, reasonable expenses, including
reasonable attorneys' fees, and the amounts thereof shall be included in such
judgment.

 

6.6     Discontinuance of Proceedings. In case Collateral Trustee shall have
instituted any proceeding to enforce any right, power or remedy under this
Agreement by foreclosure, sale, entry or otherwise, and such proceeding shall
have been discontinued or abandoned for any reason or shall have been determined
adversely to Collateral Trustee, then and in every such case the relevant
Assignor, Collateral Trustee and each holder of any of the Secured Obligations
shall be restored to their former positions and rights hereunder with respect to
the Collateral subject to the security interest created under this Agreement,
and all rights, remedies and powers of Collateral Trustee shall continue as if
no such proceeding had been instituted.

 

 
- 17 -

--------------------------------------------------------------------------------

 

 

6.7     Marshaling. Collateral Trustee shall not be required to marshal any
present or future collateral security (including but not limited to the
Collateral) for, or other assurances of payment of, the Secured Obligations or
any of them or to resort to such collateral security or other assurances of
payment in any particular order, and all of its rights and remedies hereunder
and in respect of such collateral security and other assurances of payment shall
be cumulative and in addition to all other rights and remedies, however existing
or arising. To the extent that it lawfully may, each Assignor hereby agrees that
it will not invoke any law relating to the marshaling of collateral which might
cause delay in or impede the enforcement of Collateral Trustee's rights and
remedies under this Agreement or under any other instrument creating or
evidencing any of the Secured Obligations or under which any of the Secured
Obligations is outstanding or by which any of the Secured Obligations is secured
or payment thereof is otherwise assured, and, to the extent that it lawfully
may, each Assignor hereby irrevocably waives the benefits of all such laws.

 

6.8     Collateral Trustee's Right to Perform Contracts, Exercise Rights, etc.
Upon the occurrence and during the continuance of an Event of Default (but
subject to the terms of the Collateral Trust Agreement), Collateral Trustee (or
its designee) may proceed to perform any and all of the obligations of any
Assignor contained in any contract, lease, or other agreement and exercise any
and all rights of any Assignor therein contained as fully as such Assignor
itself could.

 

Article VII

INDEMNITY

 

7.1     Indemnity. (a) Each Assignor jointly and severally agrees to indemnify,
reimburse and hold Collateral Trustee, each other Secured Creditor and their
respective successors, assigns, directors, employees, affiliates and agents
(hereinafter in this Section 7.1 referred to individually as "Indemnitee" and,
collectively as "Indemnitees") harmless from any and all liabilities,
obligations, damages, injuries, penalties, claims, demands, actions, suits,
judgments and any and all costs, expenses or disbursements (including reasonable
attorneys' fees and expenses) (for the purposes of this Section 7.1 the
foregoing are collectively called "expenses") of whatsoever kind and nature
imposed on, asserted against or incurred by any of the Indemnitees in any way
relating to, arising out of or connected with (i) this Agreement, (ii) any other
document executed in accordance with the terms hereof, (iii) the administration
of this Agreement and the other documents executed in accordance with the terms
hereof, (iv) the exercise or enforcement of any of the terms of, or the
preservation of any rights under any thereof, (v) the custody, preservation, use
or operation of, or, upon an Event of Default, the sale of, collection from, or
other realization upon, any of the Collateral in accordance with this Agreement
and the other Note Documents, or (vi) the failure by any Assignor to perform or
observe any of the provisions hereof; provided that no Indemnitee shall be
indemnified pursuant to this Section 7.1(a) for losses, damages or liabilities
to the extent caused by the gross negligence or willful misconduct of such
Indemnitee (as determined by a court of competent jurisdiction in a final and
non-appealable decision). Each Indemnitee agrees to promptly notify the relevant
Assignor of any such assertion of which such Indemnitee has knowledge; provided
that no delay by an Indemnitee in providing any such notification to an Assignor
shall limit the indemnification obligation hereunder, except to the extent the
relevant indemnified obligation to such Indemnitee has increased as a result of
such delay.

 

(a)     Without limiting the application of Section 7.1(a) hereof, each Assignor
agrees, jointly and severally, to pay or reimburse Collateral Trustee for any
and all reasonable fees, costs and expenses of whatever kind or nature incurred
in connection with the creation, preservation or protection of Collateral
Trustee's Liens on, and security interest in, the Collateral, including all fees
and taxes in connection with the recording or filing of instruments and
documents in public offices, payment or discharge of any taxes or Liens upon or
in respect of the Collateral, premiums for insurance with respect to the
Collateral incurred under Section 10.08 of the Indenture and all other fees,
costs and expenses in connection with protecting, maintaining or preserving the
Collateral and Collateral Trustee's interest therein, whether through judicial
proceedings or otherwise, or in defending or prosecuting any actions, suits or
proceedings arising out of or relating to the Collateral.

 

(b)     Without limiting the application of Section 7.1(a) or (b) hereof, each
Assignor agrees, jointly and severally, to pay, indemnify and hold each
Indemnitee harmless from and against any loss, costs, damages and expenses which
such Indemnitee may suffer, expend or incur in consequence of or growing out of
any misrepresentation by any Assignor in this Agreement, any other Note Document
or in any certificate delivered in compliance with this Agreement or any other
Note Document.

 

 
- 18 -

--------------------------------------------------------------------------------

 

 

(c)     If and to the extent that the obligations of any Assignor under this
Section 7.1 are unenforceable for any reason, such Assignor hereby agrees to
make the maximum contribution to the payment and satisfaction of such
obligations which is permissible under applicable law.

 

7.2     Indemnity Obligations Secured by Collateral; Survival. Any amounts paid
by any Indemnitee as to which such Indemnitee has the right to reimbursement
shall constitute Secured Obligations secured by the Collateral. The indemnity
obligations of each Assignor contained in this Article VII shall continue in
full force and effect and survive the termination of the Note Documents and the
repayment of the Secured Obligations.

 

Article VIII

DEFINITIONS

 

The following terms shall have the meanings herein specified. Except as
otherwise defined herein, all capitalized terms used herein and defined in the
Indenture shall be used herein as therein defined. Any terms (whether
capitalized or lower case) used in this Agreement that are defined in the Code
shall be construed and defined as set forth in the Code unless otherwise defined
herein or in the Indenture; provided, however, that to the extent that the Code
is used to define any term used herein and if such term is defined differently
in different Articles of the Code, the definition of such term contained in
Article 9 of the Code shall govern.

 

"Account" means an "account" (as that term is defined in Article 9 of the Code),
and in any event shall include all rights to payment of any monetary obligation,
whether or not earned by performance, (a) for property that has been or is to be
sold, leased, licensed, assigned or otherwise disposed of, (b) for services
rendered or to be rendered, (c) for a policy of insurance issued or to be
issued, (d) for a secondary obligation incurred or to be incurred, (e) for
energy provided or to be provided, (f) for the use or hire of a vessel under a
charter or other contract, (g) arising out of the use of a credit or charge card
or information contained on or for use with the card, or (h) as winnings in a
lottery or other game of chance operated or sponsored by a State, governmental
unit of a State, or person licensed or authorized to operate the game by a State
or governmental unit of a State. Without limiting the foregoing, the term
"account" shall include all Health-Care-Insurance Receivables.

 

"Account Debtor" means an account debtor (as that term is defined in the Code).

 

"Activation Instruction" has the meaning provided in Section 3.11(b).

 

“Additional Parity Lien Agent” shall mean the person appointed to act as
trustee, agent or representative for any holder of Additional Parity Lien
Obligations pursuant to any Additional Parity Lien Agreement and designated as
“Additional Parity Lien Agent” for such holder in an Additional Parity Lien
Joinder Agreement delivered to the Collateral Trustee pursuant to Section 9.20,
together with its successors and assigns in such capacity.

 

 
- 19 -

--------------------------------------------------------------------------------

 

 

“Additional Parity Lien Agreement” shall mean an indenture, credit agreement or
other agreement under which any Additional Parity Lien Obligations (other than
Additional Notes) are incurred and any notes or other instruments representing
such Additional Parity Lien Obligations, as the same may be amended, restated,
amended and restated, supplemented or otherwise modified from time to time.

 

“Additional Parity Lien Joinder Agreement” shall mean an agreement substantially
in the form of Exhibit E.

 

“Additional Parity Lien Obligations” shall mean Parity Lien Obligations (as
defined in the Indenture) other than the Obligations under the Notes.

 

"Agents" means, collectively, the Collateral Trustee, the Trustee and any
Additional Parity Lien Agent.

 

"Agreement" means this Parity Lien Security Agreement, together with all
Exhibits and Schedules hereto, as such agreement may be amended, restated,
amended and restated, supplemented or otherwise modified from time to time.

 

"As-Extracted Collateral" shall mean "as-extracted collateral" as such term is
defined in the Code.

 

"Assignor" has the meaning provided in the first paragraph of this Agreement.

 

"Blocked Account" has the meaning provided in Section 3.11(a).

 

"Blocked Account Agreement" means an agreement, in form and substance reasonably
satisfactory to Collateral Trustee, among a Blocked Account Bank, one or more
Assignors, Collateral Trustee and Priority Lien Representative, as such
agreement may be amended, restated, amended and restated, supplemented or
otherwise modified from time to time.

 

"Blocked Account Banks" means such banks or financial institutions selected by
Issuer and reasonably acceptable to Collateral Trustee.

 

"Books" means books and records (including each Assignor's Records indicating,
summarizing, or evidencing such Assignor's assets (including the Collateral) or
liabilities, each Assignor's Records relating to such Assignor's business
operations or financial condition, and each Assignor's goods or General
Intangibles related to such information).

 

"Cash Collateral Account" means a deposit account in the name of Collateral
Trustee (or its agent, bailee or designee, including the Priority Lien
Representative in accordance with the terms of the Collateral Trust Agreement)
at a bank or financial institutional selected by Collateral Trustee and approved
by Issuer.

 

"Chattel Paper" means chattel paper (as that term is defined in the Code), and
includes tangible chattel paper and electronic chattel paper.

 

"Code" means the New York Uniform Commercial Code, as in effect from time to
time; provided, however, that in the event that, by reason of mandatory
provisions of law, any or all of the attachment, perfection, priority, or
remedies with respect to Collateral Trustee's Lien on any Collateral is governed
by the Uniform Commercial Code as enacted and in effect in a jurisdiction other
than the State of New York, the term "Code" shall mean the Uniform Commercial
Code as enacted and in effect in such other jurisdiction solely for purposes of
the provisions thereof relating to such attachment, perfection, priority, or
remedies.

 

 
- 20 -

--------------------------------------------------------------------------------

 

 

"Collateral" has the meaning provided in Section 1.1.

 

"Collateral Trustee" has the meaning provided in the first paragraph of this
Agreement.

 

“Commercial Software” means commercially available, software programs generally
available to the public which have been licensed to an Assignor or a Subsidiary
of an Assignor pursuant to end-user licenses.

 

"Commercial Tort Claims" means commercial tort claims (as that term is defined
in the Code), and includes those commercial tort claims listed on Schedule 5.

 

"Contract Rights" means all rights of any Assignor under each Contract,
including (a) any and all rights to receive and demand payments under any or all
Contracts, (b) any and all rights to receive and compel performance under any or
all Contracts and (c) any and all other rights, interests and claims now
existing or in the future arising in connection with any or all Contracts.

 

"Contracts" means all contracts between any Assignor and one or more additional
parties (including any partnership agreements, joint venture agreements and
limited liability company agreements).

 

"Control Agreement" means, with respect to a Securities Account or a Deposit
Account, an agreement, in form and substance reasonably satisfactory to
Collateral Trustee, which effectively gives "control" (as defined in the Code)
to Collateral Trustee, for the benefit of the Secured Creditors, in such
Securities Account and all investment property contained therein or Deposit
Account and all funds contained therein, as the case may be.

 

"Copyright Security Agreement" means each Parity Lien Copyright Security
Agreement executed and delivered by Assignors, or any of them, and Collateral
Trustee, in substantially the form of Exhibit C.

 

"Copyrights" means, with respect to any Person, any and all rights in any works
of authorship, including (a) all copyrights and moral rights, (b) all copyright
registrations and recordings thereof and all applications in connection
therewith, (c) all restorations, renewals and extensions thereof and amendments
thereto, (d) all income, license fees, royalties, damages, and payments now and
hereafter due or payable under and with respect thereto, including payments
under all licenses entered into in connection therewith and damages and payments
for past, present, and future infringements and other violations thereof, (e)
the right to sue or otherwise recover for past, present, and future
infringements and other violations thereof, and (f) all of such Person's rights
corresponding thereto throughout the world.

 

"Deposit Account" means a "deposit account" as that term is defined in the Code.

 

“Discharge of Priority Lien Obligations” has the meaning provided in the
Collateral Trust Agreement.

 

"Electronic Chattel Paper" means electronic chattel paper (as that term is
defined in the Code).

 

"Equipment" means, with respect to any Person, all of such Person's now owned or
hereafter acquired right, title, and interest with respect to equipment
(including, without limitation, "equipment" as such term is defined in Article 9
of the Code), machinery, machine tools, motors, furniture, furnishings,
fixtures, vehicles (including motor vehicles), tools, parts, goods (other than
consumer goods, farm products, or Inventory), wherever located, including all
attachments, accessories, accessions, replacements, substitutions, additions,
and improvements to any of the foregoing.

 

 
- 21 -

--------------------------------------------------------------------------------

 

 

"Event of Default" shall mean an “Event of Default” under and as defined in the
Indenture or any Additional Parity Lien Agreement.

 

"Fixtures" means fixtures (as that term is defined in the Code).

 

"General Intangibles" means general intangibles (as that term is defined in the
Code), and includes payment intangibles, contract rights, rights to payment,
rights under Hedge Agreements (including the right to receive payment on account
of the termination (voluntarily or involuntarily) of any such Hedge Agreements),
rights arising under common law, statutes, or regulations, choses or things in
action, goodwill, Intellectual Property, Intellectual Property Contracts,
purchase orders, customer lists, monies due or recoverable from pension funds,
route lists, rights to payment and other rights under any royalty or licensing
agreements, including Intellectual Property Contracts, infringement claims,
pension plan refunds, pension plan refund claims, insurance premium rebates, tax
refunds, and tax refund claims, interests in a partnership or limited liability
company which do not constitute a security under Article 8 of the Code, and any
other personal property other than Commercial Tort Claims, money, Accounts,
Chattel Paper, Deposit Accounts, Goods, Investment Property, Negotiable
Collateral, and oil, gas, or other minerals before extraction.

 

"Goods" means goods (as that term is defined in the Code).

 

"Governing Documents" means, (a) with respect to any corporation, (i) the
articles/certificate of incorporation (or the equivalent organizational
documents) of such corporation, (ii) the by-laws (or the equivalent governing
documents) of the corporation and (iii) any document setting forth the
designation, amount and/or relative rights, limitations and preferences of any
class or series of such corporation's capital stock; (b) with respect to any
general partnership, (i) the partnership agreement (or the equivalent
organizational documents) of such partnership and (ii) any document setting
forth the designation, amount and/or relative rights, limitations and
preferences of any of the partnership interests; (c) with respect to any limited
partnership, (i) the partnership agreement (or the equivalent organizational
documents) of such partnership, (ii) a certificate of limited partnership (or
the equivalent organizational documents) and (iii) any document setting forth
the designation, amount and/or relative rights, limitations and preferences of
any of the partnership interests; (d) with respect to any limited liability
company, (i) the certificate of limited liability (or equivalent filings) of
such limited liability company, (ii) the operating agreement (or the equivalent
organizational documents) of such limited liability company, and (iii) any
document setting forth the designation, amount and/or relative rights,
limitations and preferences of any of such company's membership interests; and
(e) with respect to any unlimited liability company, (i) the certificate of
incorporation (or the equivalent organizational documents) of such unlimited
liability company, (ii) the memorandum and articles of association (or the
equivalent governing documents) of such unlimited liability company and
(iii) any document setting forth the designation, amount and/or relative rights,
limitations and preferences of any class or series of such unlimited liability
company's Capital Stock.

 

"Governmental Authority" means any nation or government, any federal, state,
provincial, city, town, municipal, county, local or other political subdivision
thereof or thereto and any department, commission, board, bureau,
instrumentality, agency, court, tribunal, administrative hearing body,
arbitration panel, commission, or other similar dispute-resolving panel or body
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.

 

"Health-Care-Insurance Receivable" means health-care-insurance receivable (as
that term is defined in the Code).

 

 
- 22 -

--------------------------------------------------------------------------------

 

 

"Hedge Agreement" means a "swap agreement" as that term is defined in Section
101(53B)(A) of the Bankruptcy Code.

 

"Indemnitee" has the meaning provided in Section 7.1(a).

 

"Indenture" has the meaning provided in the recitals of this Agreement.

 

"Instrument" means instrument (as that term is defined in the Code).

 

"Intellectual Property" means, with respect to any Person, any and all
intellectual property rights of any kind, including Patents, Copyrights,
Trademarks, Trade Secrets, algorithms, software programs (including source code
and object code), processes, product designs, industrial designs, blueprints,
drawings, data, specifications, documentations, reports, catalogs, literature,
and any other forms of technology or proprietary information of any kind, and
(a) all income, license fees, royalties, damages and payments now and hereafter
due or payable under and with respect thereto, including payments under all
licenses entered into in connection therewith and damages and payments for past,
present, and future infringements, misappropriations, dilutions and other
violations thereof, (b) the right to sue or otherwise recover for any past,
present or future infringements, misappropriations, dilutions and other
violations thereof, and (c) all of such Person’s rights corresponding thereto
throughout the world.

 

"Intellectual Property Contracts" means all agreements concerning Intellectual
Property to which any of the Assignors or any of their Subsidiaries is a party
including, without limitation, agreements granting any Assignor or any of its
Subsidiaries rights to use Intellectual Property, franchise agreements,
non-assertion agreements, settlement agreements, agreements granting rights to
use Scheduled Intellectual Property, trademark coexistence agreements and
trademark consent agreements.

 

"Intellectual Property Security Agreement" has the meaning provided in Section
4.5.

 

"Inventory" means all Assignors' and their Subsidiaries' now owned or hereafter
acquired right, title, and interest with respect to inventory (as defined in the
Code), including goods held for sale or lease or to be furnished under a
contract of service, goods that are leased by an Assignor or any of its
Subsidiaries as lessor, goods that are furnished by an Assignor or any of its
Subsidiaries under a contract of service, and raw materials, work in process, or
materials used or consumed in an Assignor’s or any of its Subsidiaries'
business.

 

"Investment Property" means investment property (as that term is defined in the
Code).

 

"Issuer" has the meaning provided in the recitals to this Agreement.

 

"IT Assets" means the Assignors' and their Subsidiaries' computers, computer
software, firmware, middleware, servers, workstations, routers, hubs, switches,
data communications lines, and all other information technology equipment, and
all associated documentation.

 

"Letter-of-Credit Rights" means letter-of-credit rights (as that term is defined
in the Code).

 

"Location" of any Assignor, means such Assignor's location as determined
pursuant to Section 9-307 of the Code.

 

"Material Adverse Effect" means a material adverse effect on (a) the condition
(financial or otherwise), operations, performance, business or properties of the
Assignors, taken as a whole, (b) the rights and remedies of the Holders or
Collateral Trustee under the Note Documents, (c) the ability of Issuer to repay
the Obligations or the ability of any other Assignor to perform its respective
obligations under the Note Documents, (d) the legality, validity or
enforceability of any Note Document, or (e) the validity, enforceability or
priority of the Liens granted to Collateral Trustee for its benefit and the
ratable benefit of the Secured Creditors pursuant to the Security Documents,
except to the extent any failure to be perfected arises as a result of
Collateral Trustee failing to file continuation statements under the Code or
inadvertently filing termination statements under the Code.

 

 
- 23 -

--------------------------------------------------------------------------------

 

 

“Material Intellectual Property” means any Intellectual Property that is
material to the business of any Assignor.

 

"Negotiable Collateral" means Letter-of-Credit Rights, Instruments, letters of
credit, promissory notes, drafts and documents (as each such term is defined in
the Code).

 

“Note Documents” means the “Note Documents” as defined in the Indenture and the
“Note Documents” (or any substantially similar term) as defined in any
Additional Parity Lien Agreement.

 

“Notes” has the meaning provided in the recitals to this Agreement.

 

"Patent Security Agreement" means each Parity Lien Patent Security Agreement
executed and delivered by Assignors, or any of them, and Collateral Trustee, in
substantially the form of Exhibit B.

 

"Patents" means, with respect to any Person, inventions and discoveries, whether
patentable or not, and all patents, registrations, invention disclosures and
applications therefor, including (a) all continuations, divisionals,
continuations-in-part, re-examinations, extensions, reissues, renewal
applications, and renewals thereof and improvements thereon, (b) all income,
license fees, royalties, damages and payments now and hereafter due or payable
under and with respect thereto, including payments under all licenses entered
into in connection therewith and damages and payments for past, present, and
future infringements and other violations thereof, (c) the right to sue or
otherwise recover for past, present, and future infringements and other
violations thereof, and (d) all of such Person's rights corresponding thereto
throughout the world.

 

"Permits" means all permits, licenses, authorizations, approvals, entitlements
and accreditations.

 

“Person” means any individual, corporation, partnership, limited liability
company, joint venture, association, joint-stock company, trust, unincorporated
organization, government or any agency or political subdivision thereof or any
other entity.

 

“Priority Lien Documents” has the meaning provided in the Collateral Trust
Agreement.

 

"Priority Lien Representative" has the meaning provided in the Collateral Trust
Agreement.

 

"Proceeds" has the meaning provided in Section 1.1(q).

 

"Records" means information that is inscribed on a tangible medium or which is
stored in an electronic or other medium and is retrievable in perceivable form.

 

"Registered Intellectual Property" means all Intellectual Property that has been
registered with, filed in or issued by, as the case may be, the United States
Patent and Trademark Office, the United States Copyright Office or other
Governmental Authority.

 

"Registered Organization" has the meaning provided in the Code.

 

“Required Secured Creditors” shall mean the holders of a majority in aggregate
outstanding or committed principal amount of (i) the Notes and (ii) any
Indebtedness constituting Additional Parity Lien Obligations, voting as a single
class, in each case, excluding any Notes or Additional Parity Lien Obligations
that are required to be disregarded for voting purposes under the Indenture or
the applicable Additional Parity Lien Agreement.

 

 
- 24 -

--------------------------------------------------------------------------------

 

 

"Requirements of Law" means, as to any Person, the charter and by-laws or other
organizational or Governing Documents of such Person, the common law and all
federal, state, provincial, local, foreign, multinational or international laws,
statutes, codes, treaties, standards, orders, guidelines, ordinance, rule,
regulation, judgments, writs, injunctions, decrees (including administrative or
judicial precedents or authorities) and the interpretation or administration
thereof by, and other determinations, directives, requirements or requests of,
any Governmental Authority, in each case, that are applicable to or binding upon
such Person or any of its property or to which such Person or any of its
property is subject, including, without limitation, the Securities Act, the
Exchange Act, Regulations T, U and X of the Board of the Federal Reserve System
or any successor, as amended, the Employee Retirement Income Security Act of
1974, as amended, the Internal Revenue Code of 1983, as amended, the Fair Labor
Standards Act and any certificate of occupancy, zoning ordinance, building,
environmental or land use requirement or Permit or environmental, labor,
employment, occupational safety or health law, rule or regulation.

 

"Scheduled Intellectual Property" has the meaning provided in Section 4.1(a).

 

"Second Priority" means that the Security Interest is prior to all Liens other
than the Liens granted to Priority Lien Representative and other Permitted
Liens.

 

"Secured Creditors" means each Agent, each Holder, each Additional Parity Lien
Agent, the holders of any Additional Parity Lien Obligations, or any one or more
of them.

 

"Secured Obligations" means and includes, as to any Assignor, all Parity Lien
Debt and all other Obligations in respect thereof, provided that obligations in
respect of Additional Parity Lien Obligations shall not constitute “Secured
Obligations” unless the Additional Parity Lien Agent for the holders of such
Additional Parity Lien Obligations shall have executed an Additional Parity Lien
Joinder Agreement in the form of Exhibit E hereto.

 

"Securities Account" has the meaning ascribed to such term in
Section 8-501(a) of the Code.

 

“Security Documents” has the meaning provided in the Indenture.

 

"Security Interest" has the meaning provided therefor in Section 1.1.

 

"Software" means software (as that term is defined in the Code).

 

"Supporting Obligations" means any supporting obligation (as that term is
defined in the Code), now or hereafter owned by any Assignor, or in which any
Assignor has any rights, and, in any event, shall include, but shall not be
limited to all of such Assignor's rights in any Letter-of-Credit Right or
secondary obligation that supports the payment or performance of, and all
security for, any Account, Chattel Paper, Document, General Intangible,
Instrument or Investment Property.

 

"Tangible Chattel Paper" means tangible chattel paper (as that term is defined
in the Code).

 

"Timber-to-be-Cut" means timber-to-be-cut (as that term is defined in the Code).

 

"Trade Secrets" means, with respect to any Person, confidential information,
proprietary information, trade secrets, and know-how, including, without
limitation, processes, schematics, business methods, formulae, drawings,
prototypes, models, designs, recipes, including (a) all income, license fees,
royalties, damages and payments now and hereafter due or payable under and with
respect thereto, including payments under all licenses entered into in
connection therewith and damages and payments for past, present and future
misappropriations and other violations thereof, (b) the right to sue or
otherwise recover for past, present and future misappropriations and other
violations thereof, and (c) all of such Person's rights corresponding thereto
throughout the world.

 

 
- 25 -

--------------------------------------------------------------------------------

 

 

"Trademark Security Agreement" means each Parity Lien Trademark Security
Agreement executed and delivered by Assignor, or any of them, and Collateral
Trustee, in substantially the form of Exhibit A.

 

"Trademarks" means, with respect to any Person, any and all trademarks, trade
names, brand names, certification marks, collective marks, d/b/a's, Internet
domain names, logos, symbols, trade dress, assumed names, fictitious names,
service marks, and other indicia of origin, including (a) all registrations,
applications and renewals thereof, (b) all income, license fees, royalties,
damages and payments now and hereafter due or payable under and with respect
thereto, including payments under all licenses entered into in connection
therewith and damages and payments for past, present and future infringements,
dilutions and other violations thereof and injury to the goodwill associated
therewith, (c) the right to sue or otherwise recover for past, present and
future infringements, dilutions and other violations thereof and injury to the
goodwill associated therewith, (d) the goodwill of the business connected with
the use of, and symbolized by, the foregoing, and (e) all of such Person's
rights corresponding thereto throughout the world.

  

"Trustee" has the meaning provided in the recitals to this Agreement.

 

"U.S. Bank" has the meaning provided in the first paragraph of this Agreement.

 

Article IX

MISCELLANEOUS

 

9.1     Notices. Except as otherwise specified herein, all notices and other
communications provided for hereunder shall be in writing and shall be mailed,
telecopied or delivered in accordance with Section 7.8 of the Collateral Trust
Agreement or, with respect to any Additional Parity Lien Agent, at the address
set forth in the applicable Additional Parity Lien Joinder Agreement.

 

9.2     Waiver; Amendment. Except as provided in Sections 9.8 and 9.12, none of
the terms and conditions of this Agreement may be amended, modified,
supplemented or waved in any manner whatsoever except in accordance with the
requirements specified in Section 7.1 of the Collateral Trust Agreement.

 

9.3     Obligations Absolute. The obligations of each Assignor hereunder shall
be absolute and unconditional and shall remain in full force and effect without
regard to, and shall not be released, suspended, discharged, terminated or
otherwise affected by, any circumstance or occurrence whatsoever, including
without limitation: (a) any bankruptcy, insolvency, reorganization, arrangement,
readjustment, composition, liquidation or the like of such Assignor; (b) any
exercise or non-exercise, or any waiver of, any right, remedy, power or
privilege under or in respect of this Agreement or any other Note Document; or
(c) any amendment to or modification of any Note Document or any security for
any of the Secured Obligations; whether or not such Assignor shall have notice
or knowledge of any of the foregoing.

 

9.4     Successors and Assigns. This Agreement shall create a continuing
security interest in the Collateral and shall (a) remain in full force and
effect, subject to release and/or termination as set forth in Section 9.8, until
the Secured Obligations have been paid in full in accordance with the provisions
of the Indenture, (b) be binding upon each Assignor, its successors and assigns;
provided that the Assignors may not assign this Agreement or any rights or
duties hereunder without the Holders' prior written consent and any prohibited
assignment shall be absolutely void ab initio, and (c) inure, together with the
rights and remedies of Collateral Trustee hereunder, to the benefit of
Collateral Trustee, the other Secured Creditors and their respective successors,
transferees and assigns. Without limiting the generality of the foregoing clause
(c), any Holder may, in accordance with the provisions of the Indenture, assign
or otherwise transfer all or any portion of its rights and obligations under the
Indenture to any other Person, and such other Person shall thereupon become
vested with all the benefits in respect thereof granted to such Holder herein or
otherwise. All agreements, statements, representations and warranties made by
each Assignor herein, in any other Note Document or in any certificate or other
instrument delivered by such Pledgor or on its behalf under this Agreement shall
be considered to have been relied upon by the Secured Creditors and shall
survive the execution and delivery of this Agreement and the other Note
Documents regardless of any investigation made by the Secured Creditors or on
their behalf.

 

 
- 26 -

--------------------------------------------------------------------------------

 

 

9.5     Section Headings. The section headings and Table of Contents used in
this Agreement are for convenience of reference only and are not to affect the
construction hereof or be taken into consideration in the interpretation hereof.

 

9.6     GOVERNING LAW; SUBMISSION TO JURISDICTION; VENUE; WAIVER OF JURY TRIAL.

 

(a)     THIS AGREEMENT AND ANY DISPUTE, CLAIM OR CONTROVERSY ARISING OUT OF OR
RELATING TO THIS AGREEMENT (WHETHER ARISING IN CONTRACT, TORT OR OTHERWISE)
SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW
OF THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICTS OF LAW RULES THAT WOULD
RESULT IN THE APPLICATION OF A DIFFERENT GOVERNING LAW (OTHER THAN ANY MANDATORY
PROVISIONS OF THE UCC RELATING TO THE LAW GOVERNING PERFECTION AND THE EFFECT OF
PERFECTION OR PRIORITY OF THE SECURITY INTERESTS).

 

(b)     All judicial proceedings brought against any party hereto arising out of
or relating to this Agreement may be brought in any state or federal court of
competent jurisdiction in the State, County and City of New York. By executing
and delivering this Agreement, each Grantor, for itself and in connection with
its properties, irrevocably:

 

(i)     accepts generally and unconditionally the nonexclusive jurisdiction and
venue of such courts;

 

(ii)     waives any defense of forum non conveniens;

 

(iii)     agrees that service of all process in any such proceeding in any such
court may be made by registered or certified mail, return receipt requested, to
such party at its address provided in accordance with Section 7.8 of the
Collateral Trust Agreement;

 

(iv)     agrees that service as provided in clause (3) above is sufficient to
confer personal jurisdiction over such party in any such proceeding in any such
court and otherwise constitutes effective and binding service in every respect;
and

 

(v)     agrees that each party hereto retains the right to serve process in any
other manner permitted by law or to bring proceedings against any party in the
courts of any other jurisdiction.

 

(c)     EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY
LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR
THEREBY (WHETHER BASED ON CONTRACT, TORT, BREACH OF DUTY, COMMON LAW, STATUTE OR
ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT
OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT
SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION. EACH PARTY
HERETO FURTHER REPRESENTS AND WARRANTS THAT IT HAS REVIEWED THIS WAIVER WITH ITS
LEGAL COUNSEL AND THAT IT KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS
FOLLOWING CONSULTATION WITH LEGAL COUNSEL.

 

 
- 27 -

--------------------------------------------------------------------------------

 

 

9.7     Assignors' Duties. The powers conferred on Collateral Trustee hereunder
are solely to protect Collateral Trustee's interest in the Collateral, for the
benefit of the Secured Creditors, and shall not impose any duty upon Collateral
Trustee to exercise any such powers. Notwithstanding anything herein to the
contrary, the Collateral Trustee shall have no obligation to take any action
whatsoever absent written instructions from the Required Secured Creditors.
Except for the safe custody of any Collateral in its actual possession and the
accounting for moneys actually received by it hereunder, Collateral Trustee
shall have no duty as to any Collateral or as to the taking of any necessary
steps to preserve rights against prior parties or any other rights pertaining to
any Collateral. Collateral Trustee shall be deemed to have exercised reasonable
care in the custody and preservation of any Collateral in its actual possession
if such Collateral is accorded treatment substantially equal to that which
Collateral Trustee accords its own property.

 

9.8     Termination; Release.

 

(a)     Upon payment in full of the Secured Obligations in accordance with the
provisions of the Indenture and any Additional Parity Lien Agreement, or
otherwise in accordance with Section 10.04 of the Indenture or any substantially
similar provision in any Additional Parity Lien Agreement, the Security Interest
granted hereby shall terminate and all rights to the Collateral shall revert to
Assignors or any other Person entitled thereto. At such time, Collateral Trustee
will authorize the filing of appropriate termination statements to terminate
such Security Interests. No transfer or renewal, extension, assignment, or
termination of this Agreement or of the Indenture, any other Note Document, or
any other instrument or document executed and delivered by any Assignor to
Collateral Trustee nor any other notes issued by the Issuer to any Holder, nor
the taking of further security, nor the retaking or re-delivery of the
Collateral to Assignors, or any of them, by Collateral Trustee, nor any other
act of the Secured Creditors, or any of them, shall release any Assignor from
any obligation, except a release or discharge executed in writing by Collateral
Trustee in accordance with the provisions of this Agreement, the Indenture and
the Collateral Trust Agreement. Collateral Trustee shall not by any act, delay,
omission or otherwise, be deemed to have waived any of its rights or remedies
hereunder, unless such waiver is in writing and signed by Collateral Trustee and
then only to the extent therein set forth. A waiver by Collateral Trustee of any
right or remedy on any occasion shall not be construed as a bar to the exercise
of any such right or remedy which Collateral Trustee would otherwise have had on
any other occasion.

 

(b)     In the event that any part of the Collateral is sold or otherwise
disposed of (to a Person other than an Assignor), in each case in connection
with a sale or disposition permitted by the Note Documents and any Additional
Parity Lien Agreement, and the proceeds of such sale, disposition (or from such
release) or loss are applied in accordance with the terms of the Indenture or
such other Note Documents or Additional Parity Lien Agreement, as the case may
be, to the extent required to be so applied, subject to the terms and provisions
of the Collateral Trust Agreement, Collateral Trustee, at the request and
expense of such Assignor and upon satisfaction of each of the applicable
conditions precedent described in Article 4 of the Collateral Trust Agreement,
will duly release from the security interest created hereby (and will execute
and deliver such documentation, including termination or partial release
statements and the like in connection therewith) and assign, transfer and
deliver to such Assignor (without recourse and without any representation or
warranty) such of the Collateral as is then being (or has been) so sold or
otherwise disposed of, or released, or the subject of a total loss or
constructive total loss as provided above and as may be in the possession of
Collateral Trustee and has not theretofore been released pursuant to this
Agreement. Furthermore, upon the release of any Assignor from the Note Guarantee
in accordance with the provisions thereof, such Assignor (and the Collateral at
such time assigned by the respective Assignor pursuant hereto) shall be released
from this Agreement.

 

 
- 28 -

--------------------------------------------------------------------------------

 

 

(c)     At any time that an Assignor desires that Collateral Trustee take any
action to acknowledge or give effect to any release of Collateral pursuant to
the foregoing Section 9.8(a) or (b), such Assignor shall deliver to Collateral
Trustee a certificate signed by an Authorized Officer of such Assignor
satisfying the conditions of Section 4.1(b)(1) of the Collateral Trust Agreement
and otherwise stating that the release of the respective Collateral is permitted
pursuant to such Section 9.8(a) or (b).

 

(d)     Collateral Trustee shall have no liability whatsoever to any other
Secured Creditor, any Assignor or any other Person as the result of any release
of Collateral by it upon receipt of the officers’ certificate described in
Section 9.8(c) hereof or which Collateral Trustee in good faith believes to be
in accordance with this Section 9.8.

 

9.9     Counterparts. This Agreement may be executed by one or more of the
parties to this Agreement on any number of separate counterparts (including by
facsimile or other electronic imaging means), and all of said counterparts taken
together shall be deemed to constitute one and the same instrument. Delivery of
an executed signature page of this Agreement by facsimile or other electronic
transmission (e.g. “pdf” or “tif” format) shall be effective as delivery of a
manually executed counterpart hereof.

 

9.10     Severability. Any provision of this Agreement which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. The parties hereto shall endeavor in good-faith negotiations
to replace any invalid, illegal or unenforceable provisions with valid
provisions the economic effect of which comes as close as possible to that of
the invalid, illegal or unenforceable provisions.

 

9.11     Collateral Trustee and the other Secured Creditors.

 

(a)     Collateral Trustee shall be under no obligation or duty to take any
action under, or with respect to, any Note Document if taking such action (i)
would subject Collateral Trustee to a tax in any jurisdiction where it is not
then subject to a tax or (ii) would require Collateral Trustee to qualify to do
business, or obtain any license, in any jurisdiction where it is not then so
qualified or licensed or (iii) would subject Collateral Trustee to in personam
jurisdiction in any locations where it is not then so subject.

 

(b)     Collateral Trustee may deem and treat any Person identified by Trustee
as a Holder under the Indenture for all purposes of the Note Documents and any
Person identified by an Additional Priority Agent as the holder of an Additional
Priority Lien Obligation for all purposes of the applicable Additional Priority
Lien Agreement. Any request, authority or consent of any Person who, at the time
of making such request or giving such authority or consent, is a Secured
Creditor shall be final and conclusive and binding on any subsequent transferee
or assignee of such Secured Creditor.

 

(c)     Collateral Trustee will hold in accordance with this Agreement all items
of the Collateral at any time received under this Agreement for the benefit of
the Secured Creditors. It is expressly understood and agreed that the
obligations of Collateral Trustee as holder of the Collateral and interests
therein and with respect to the disposition thereof, and otherwise under this
Agreement, are only those expressly set forth in this Agreement and in Section
10.03 of the Indenture. Collateral Trustee shall act hereunder on the terms and
conditions set forth herein and in Section 10.03 of the Indenture (including,
without limitation, its rights, protections and immunities), the terms of which
shall be deemed incorporated herein by reference as fully as if the same were
set forth herein in their entirety; provided that if an Event of Default has
occurred and is continuing, the Collateral Trustee shall exercise, or refrain
from exercising, any remedies provided for herein in accordance with the
Collateral Trust Agreement and the written instructions of the Required Secured
Creditors.

 

 
- 29 -

--------------------------------------------------------------------------------

 

 

9.12     Additional Assignors. It is understood and agreed that any Subsidiary
of the Issuer that desires to become an Assignor hereunder, or is required to
execute a counterpart of this Agreement after the date hereof pursuant to the
requirements of the Indenture, any other Note Document or any Additional Parity
Lien Agreement, shall become an Assignor hereunder by (a) executing a Joinder
Agreement, (b) delivering supplements to Schedules 1 through 7, inclusive,
hereto as are necessary to cause such Schedules to be complete and accurate with
respect to such additional Assignor on such date and (c) taking all actions as
specified in this Agreement as would have been taken by such Assignor had it
been an original party to this Agreement, in each case, with all documents
required above to be delivered to Collateral Trustee and with all documents and
actions required above to be taken to the reasonable satisfaction of Collateral
Trustee. Such Subsidiary shall become an Assignor hereunder with the same force
and effect as if originally named as an Assignor herein. The execution and
delivery of any instrument adding an additional Assignor as a party to this
Agreement shall not require the consent of any Assignor hereunder. The rights
and obligations of each Assignor hereunder shall remain in full force and effect
notwithstanding the addition of any new Assignor hereunder.

 

9.13     Relation to Other Security Documents. The provisions of this Agreement
shall be read and construed with the other Note Documents referred to below in
the manner so indicated.

 

(a)     Indenture. In the event of any conflict between any provision in this
Agreement and a provision in the Indenture, such provision of the Indenture
shall control.

 

(b)     Patent, Trademark, Copyright Security Agreements. The provisions of the
Copyright Security Agreements, Trademark Security Agreements, and Patent
Security Agreements are supplemental to the provisions of this Agreement, and
nothing contained in the Copyright Security Agreements, Trademark Security
Agreements, or the Patent Security Agreements shall limit any of the rights or
remedies of Collateral Trustee hereunder. In the event of any conflict between
any provision in this Agreement and a provision in a Copyright Security
Agreement, Trademark Security Agreement or Patent Security Agreement, such
provision of this Agreement shall control.

 

9.14     Collateral Trustee. Each reference herein to any right granted to,
benefit conferred upon or power exercisable by "Collateral Trustee" shall be a
reference to Collateral Trustee, for the benefit of the Secured Creditors. If
any Assignor fails to perform any agreement contained herein, Collateral Trustee
may itself perform, or cause performance of, such agreement, and the reasonable
expenses of Collateral Trustee incurred in connection therewith shall be
payable, jointly and severally, by Assignors. Without limiting the generality of
the foregoing, each of the rights, privileges and indemnities of the Collateral
Trustee in Section 7.12 of the Collateral Trust Agreement are hereby
incorporated by reference.

 

9.15     Interpretation. Neither this Agreement nor any uncertainty or ambiguity
herein shall be construed against any Secured Creditor or any Assignor, whether
under any rule of construction or otherwise. This Agreement has been reviewed by
all parties and shall be construed and interpreted according to the ordinary
meaning of the words used so as to accomplish fairly the purposes and intentions
of all parties hereto.

 

9.16     Merger, Amendments; Etc.. THIS AGREEMENT, TOGETHER WITH THE OTHER NOTE
DOCUMENTS, REPRESENTS THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS
OF THE PARTIES. THERE ARE NO UNWRITTEN AGREEMENTS BETWEEN THE PARTIES. No waiver
of any provision of this Agreement, and no consent to any departure by any
Assignor herefrom, shall in any event be effective unless the same shall be in
writing and signed by Collateral Trustee, and then such waiver or consent shall
be effective only in the specific instance and for the specific purpose for
which given. No amendment of any provision of this Agreement shall be effective
unless the same shall be in writing and signed by Collateral Trustee and each
Assignor to which such amendment applies.

 

 
- 30 -

--------------------------------------------------------------------------------

 

 

9.17     Terms Generally. The definitions of terms herein shall apply equally to
the singular and plural forms of the terms defined. Whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms. The words "include", "includes" and "including" shall be deemed to
be followed by the phrase "without limitation". The word "will" shall be
construed to have the same meaning and effect as the word "shall". Unless the
context requires otherwise, (a) any definition of or reference in this Agreement
to any agreement, instrument, or document shall include all alterations,
amendments, changes, extensions, modifications, renewals, replacements,
substitutions, joinders, and supplements, thereto and thereof, as applicable
(subject to any restrictions on such alterations, amendments, changes,
extensions, modifications, renewals, replacements, substitutions, joinders, and
supplements set forth herein), (b) any reference herein to any Person shall be
construed to include such Person's successors and assigns, (c) the words
"herein", "hereof" and "hereunder", and words of similar import in this
Agreement, shall be construed to refer to this Agreement or such other Note
Document, as the case may be, in its entirety and not to any particular
provision hereof, (d) all references herein to Articles, Sections, Exhibits and
Schedules shall be construed to refer to Articles and Sections of, and Exhibits
and Schedules to, this Agreement and (e) the words "asset" and "property" shall
be construed to have the same meaning and effect and to refer to any right or
interest in or to assets and properties of any kind whatsoever, whether real,
personal or mixed and whether tangible or intangible. All of the schedules and
exhibits attached to this Agreement shall be deemed incorporated herein by
reference.

 

9.18     Power of Attorney. Each Assignor hereby irrevocably designates, makes,
constitutes and appoints Collateral Trustee (and all Persons designated by
Collateral Trustee) as such Assignor's true and lawful attorney (and
agent-in-fact), with full authority in the place and stead of such Assignor and
in the name of such Assignor or otherwise, at such time as an Event of Default
has occurred and is continuing, but in each case subject to the terms of the
Collateral Trust Agreement, to take any action and to execute any instrument
which Collateral Trustee may reasonably deem necessary or advisable (but without
any obligation to do so) to accomplish the purposes of this Agreement,
including, without limitation:

 

(a)     receive, indorse, and collect any drafts or other instruments,
documents, Negotiable Collateral, Chattel Paper, freight bill, bill of lading or
similar document relating to the Collateral (including, without limitation, any
items of payment or proceeds relating to any Collateral) and shall deposit such
item of payment into a concentration account and credit the amount thereof (in
accordance with the provisions of the Indenture);

 

(b)     sell or assign any Collateral, and settle any legal proceedings brought
to collect any Collateral, in each case, upon such terms, for such amounts, and
at such time or times as Collateral Trustee deems advisable, subject to the
provisions of any Note Document applicable thereto and to standards of
commercial reasonableness;

 

(c)     receive and open all mail addressed to such Assignor and to notify
postal authorities to change the address for the delivery of mail to such
Assignor to that of Collateral Trustee;

 

(d)     prepare, file and sign such Assignor's name to any notice of Lien,
assignment, or satisfaction of Lien or similar document, which in each case is
sent to Account Debtors of such Assignor or any of its Subsidiaries in
connection with any portion of the Collateral;

 

 
- 31 -

--------------------------------------------------------------------------------

 

 

(e)      to the extent permitted by such Assignor's license agreements, use the
information recorded on or contained in any data processing equipment, computer
hardware and software relating to the accounts receivable, Inventory, Equipment
and any other Collateral;

 

(f)     make and adjust claims under policies of casualty, property, boiler and
machinery, business interruption insurance and other similar policies of
insurance with respect to the Collateral (but excluding policies of liability or
worker's compensation insurance) involving amounts greater than $50,000;

 

(g)     to ask, demand, collect, sue for, recover, compromise, receive and give
acquittance and receipts for moneys due and to become due under or in connection
with the Accounts or any other Collateral of such Assignor;

 

(h)     to file any claims or take any action or institute any proceedings which
Collateral Trustee may deem necessary or desirable for the collection of any of
the Collateral of such Assignor or otherwise to enforce the rights of Collateral
Trustee with respect to any of the Collateral;

 

(i)     to repair, alter, or supply goods, if any, necessary to fulfill in whole
or in part the purchase order of any Person obligated to such Assignor in
respect of any Account of such Assignor;

 

(j)     to use any Intellectual Property or Intellectual Property Contracts of
such Assignor in preparing for sale, advertising for sale, or selling Inventory
or other Collateral and to collect any amounts due under Accounts, contracts or
Negotiable Collateral of such Assignor;

 

(k)     to execute any document which may be required by the United States
Patent and Trademark Office, United States Copyright Office or any other
Governmental Authority in order to effect an absolute assignment of all right,
title and interest in or to any Intellectual Property of the Credit Parties, and
record the same at the appropriate filing offices; and

 

(l)     to bring suit in its own name, on behalf of the Secured Creditors, to
enforce the Intellectual Property and Intellectual Property Contracts (it being
understood and agreed that if Collateral Trustee shall commence any such suit,
the appropriate Assignor shall, at the request of Collateral Trustee, do any and
all lawful acts and execute any and all proper documents reasonably required by
Collateral Trustee in aid of such enforcement).

 

To the extent permitted by law, each Assignor hereby ratifies all that such
attorney-in-fact shall lawfully do or cause to be done by virtue hereof. This
power of attorney is coupled with an interest and shall be irrevocable until
this Agreement is terminated.

 

9.19     Collateral Trust Agreement.

 

(a)     REFERENCE IS MADE TO THE COLLATERAL TRUST AGREEMENT. NOTWITHSTANDING
ANYTHING HEREIN TO THE CONTRARY, THE LIEN AND SECURITY INTEREST GRANTED TO THE
COLLATERAL TRUSTEE, FOR THE BENEFIT OF THE SECURED CREDITORS, PURSUANT TO THIS
AGREEMENT AND THE EXERCISE OF ANY RIGHT OR REMEDY BY THE COLLATERAL TRUSTEE AND
THE OTHER SECURED CREDITORS HEREUNDER ARE SUBJECT TO THE PROVISIONS OF THE
COLLATERAL TRUST AGREEMENT. IN THE EVENT OF ANY CONFLICT OR INCONSISTENCY
BETWEEN THE PROVISIONS OF THE COLLATERAL TRUST AGREEMENT AND THE PROVISIONS OF
THIS AGREEMENT OR THE OTHER INDENTURE DOCUMENTS, THE PROVISIONS OF THE
COLLATERAL TRUST AGREEMENT, INCLUDING BUT NOT LIMITED TO SECTION 7.3(a) THEREOF,
SHALL CONTROL.

 

 
- 32 -

--------------------------------------------------------------------------------

 

 

(b)     In accordance with and subject to the terms of the Collateral Trust
Agreement, the Collateral Trustee hereby agrees that, prior to the Discharge of
Priority Lien Obligations, the Priority Lien Representative shall act as a
bailee and as a non-fiduciary agent for the Collateral Trustee, solely for the
purpose of perfecting the security interests of the Collateral Trustee in any
Collateral.

 

(c)     Notwithstanding anything herein to the contrary, for so long as a
Discharge of Priority Lien Obligations shall not have occurred and the Priority
Lien Documents shall require the delivery of possession or control to the
Priority Lien Representative of Collateral, any covenant hereunder requiring (or
any representation or warranty hereunder to the extent that it would have the
effect of requiring) the delivery of possession or control to the Collateral
Trustee of Collateral shall be deemed to have been satisfied (or, in the case of
any representation and warranty, shall be deemed to be true) if, prior to the
Discharge of Priority Lien Priority Obligations, such possession or control
shall have been delivered to the Priority Lien Representative, as provided in
the Collateral Trust Agreement; provided that with respect to the Control
Agreements required pursuant to Section 3.10, the Assignors shall be required to
cause the delivery of control to both the Priority Lien Representative and the
Collateral Trustee, subject to using commercially reasonable efforts to cause
the Collateral Trustee to be party to such Control Agreements.

 

9.20     Additional Parity Lien Obligations. On or after the Issue Date, the
Issuer may from time to time designate additional obligations as Additional
Parity Lien Obligations by delivering to the Collateral Trustee, the Trustee and
each Additional Parity Lien Agent (if any) (a) an Officer’s Certificate (i)
identifying the obligations so designated and the aggregate principal amount or
face amount thereof, stating that such obligations are designated as “Additional
Parity Lien Obligations” for purposes hereof, (ii) representing that such
designation complies with the terms of the Indenture and each then extent
Additional Parity Lien Agreement, and (iii) specifying the name and address of
the Additional Parity Lien Agent for such obligations (if other than the
Trustee); (b) except in the case of Additional Notes, a fully executed
Additional Parity Lien Joinder Agreement (in the form attached as Exhibit E);
and (c) an Opinion of Counsel to the effect that the designation of such
obligations as “Additional Parity Lien Obligations” does not violate the terms
of the Indenture or any then extant Additional Parity Lien Agreement, subject to
the qualifications specified therein.

 

9.21     Incorporation by Reference.

 

(a)     In connection with its execution and acting hereunder, the Collateral
Trustee is entitled to all rights, privileges, benefits, protections, immunities
and indemnities provided to it under the Indenture.

 

(b)     By accepting the benefits of this Agreement and the other Security
Documents, each Secured Creditor agrees that it is bound by (i) the terms of the
Collateral Trust Agreement applicable to such Secured Creditor and (ii) the
provisions of Exhibit F.

 

9.22     Concerning the Collateral Trustee. Notwithstanding anything contained
herein to the contrary, it is expressly understood and agreed by the parties
hereto that this Agreement has been signed by U.S. Bank National Association,
not in its individual capacity or personally but solely in its capacity as the
Collateral Trustee, in the exercise of the powers and authority conferred and
vested in it under the Indenture and the Collateral Trust Agreement. In entering
into this Agreement, the Collateral Trustee shall be entitled to the benefit of
every provision of the Indenture, the Collateral Trust Agreement and any
Security Document relating to the rights, exculpations or conduct of, affecting
the liability of or otherwise affording protection to, the “Collateral Trustee”
thereunder.

 

[Remainder of this page intentionally left blank; signature page follows]

 

 
- 33 -

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered by their duly authorized officers as of the date first above
written.

 

 

NATHAN’S FAMOUS, INC.,

a Delaware corporation

 

 

 

 

By:

/s/ Ronald DeVos    

Name: Ronald G. DeVos

   

Title:   Vice President - Finance

            Chief Financial Officer

     

NATHAN’S FAMOUS OPERATING CORP.

 

 

 

 

By:

/s/ Ronald DeVos    

Name: Ronald G. DeVos

   

Title:   Vice President - Finance

            Chief Financial Officer

     

NATHAN’S FAMOUS SYSTEMS, INC.

 

 

 

 

By:

/s/ Ronald DeVos    

Name: Ronald G. DeVos

   

Title:   Vice President - Finance

            Chief Financial Officer

     

NATHAN’S FAMOUS SERVICES, INC.

 

 

 

 

By:

/s/ Ronald DeVos    

Name: Ronald G. DeVos

   

Title:   Vice President - Finance

            Chief Financial Officer

       

NATHAN’S FAMOUS OF TIMES SQUARE, INC.

 

 

 

 

By:

/s/ Ronald DeVos    

Name: Ronald G. DeVos

   

Title:   Vice President - Finance

            Chief Financial Officer

       

NATHAN’S FAMOUS OF NEW JERSEY, INC.

 

 

 

 

By:

/s/ Ronald DeVos    

Name: Ronald G. DeVos

   

Title:   Vice President - Finance

            Chief Financial Officer

 

 

PARITY LIEN SECURITY AGREEMENT

 

 
 

--------------------------------------------------------------------------------

 

 

 

NATHAN’S ROADSIDE REST, INC.

 

 

 

 

By:

/s/ Ronald DeVos    

Name: Ronald G. DeVos

   

Title:   Vice President - Finance

            Chief Financial Officer

       

NATHAN’S FAMOUS OF FARMINGDALE, INC.

 

 

 

 

By:

/s/ Ronald DeVos    

Name: Ronald G. DeVos

   

Title:   Vice President - Finance

            Chief Financial Officer

       

NAMASIL REALTY CORP.

 

 

 

 

By:

/s/ Ronald DeVos    

Name: Ronald G. DeVos

   

Title:   Vice President - Finance

            Chief Financial Officer

       

NATHAN’S FAMOUS OF LYNBROOK, INC.

 

 

 

 

By:

/s/ Ronald DeVos    

Name: Ronald G. DeVos

   

Title:   Vice President - Finance

            Chief Financial Officer

       

NF TREACHERS CORP.

 

 

 

 

By:

/s/ Ronald DeVos    

Name: Ronald G. DeVos

   

Title:   Vice President - Finance

            Chief Financial Officer

       

NATHAN’S FAMOUS OF CENTRAL PARK AVENUE, INC.

 

 

 

 

By:

/s/ Ronald DeVos    

Name: Ronald G. DeVos

   

Title:   Vice President - Finance

            Chief Financial Officer

     

 

 

PARITY LIEN SECURITY AGREEMENT

 

 
 

--------------------------------------------------------------------------------

 

 

 

NATHAN’S FAMOUS SYSTEMS OF RUSSIA, INC.

 

 

 

 

By:

/s/ Ronald DeVos    

Name: Ronald G. DeVos

   

Title:   Vice President - Finance

            Chief Financial Officer

       

NATHAN’S FAMOUS OF 2807 LONG BEACH ROAD, INC.

 

 

 

 

By:

/s/ Ronald DeVos    

Name: Ronald G. DeVos

   

Title:   Vice President - Finance

            Chief Financial Officer

     



 



 

PARITY LIEN SECURITY AGREEMENT

 

 


--------------------------------------------------------------------------------

 

  

Accepted and agreed to:

 

U.S. Bank National Association, as Collateral Trustee

 

 

By:

/s/ Joshua A. Hahn  

Name: Joshua A. Hahn
Title:   Vice President

  

 

PARITY LIEN SECURITY AGREEMENT